Exhibit 10.1

CORNERSTONE COMMUNITY BANK EMPLOYEE STOCK OWNERSHIP PLAN

--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE I
DEFINITIONS

ARTICLE II
ADMINISTRATION

2.1

POWERS AND RESPONSIBILITIES OF THE EMPLOYER

12

 

 

 

2.2

DESIGNATION OF ADMINISTRATIVE AUTHORITY

13

 

 

 

2.3

ALLOCATION AND DELEGATION OF RESPONSIBILITIES

13

 

 

 

2.4

POWERS AND DUTIES OF THE ADMINISTRATOR

13

 

 

 

2.5

RECORDS AND REPORTS

14

 

 

 

2.6

APPOINTMENT OF ADVISERS

15

 

 

 

2.7

PAYMENT OF EXPENSES

15

 

 

 

2.8

CLAIMS PROCEDURE

15

 

 

 

2.9

CLAIMS REVIEW PROCEDURE

15

 

 

 

 

ARTICLE III
ELIGIBILITY

 

 

 

 

3.1

CONDITIONS OF ELIGIBILITY

16

 

 

 

3.2

EFFECTIVE DATE OF PARTICIPATION

16

 

 

 

3.3

DETERMINATION OF ELIGIBILITY

17

 

 

 

3.4

TERMINATION OF ELIGIBILITY

17

 

 

 

3.5

OMISSION OF ELIGIBLE EMPLOYEE

17

 

 

 

3.6

INCLUSION OF INELIGIBLE EMPLOYEE

17

 

 

 

3.7

REHIRED EMPLOYEES AND BREAKS IN SERVICE

17

 

 

 

3.8

ELECTION NOT TO PARTICIPATE

18

 

 

 

 

ARTICLE IV
CONTRIBUTION AND ALLOCATION

 

 

 

 

4.1

FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

18

 

 

 

4.2

TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

19

 

 

 

4.3

ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

19

 

 

 

4.4

MAXIMUM ANNUAL ADDITIONS

22

 

 

 

4.5

ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

24

 

 

 

4.6

PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

25

 

 

 

4.7

ROLLOVERS FROM OTHER PLANS

26

 

 

 

4.8

DIRECTED INVESTMENT ACCOUNT

27

 

 

 

4.9

QUALIFIED MILITARY SERVICE

28


--------------------------------------------------------------------------------




 

ARTICLE V
FUNDING AND INVESTMENT POLICY

 

 

 

 

5.1

INVESTMENT POLICY

28

 

 

 

5.2

TRANSACTIONS INVOLVING COMPANY STOCK

29

 

 

 

 

ARTICLE VI
VALUATIONS

 

 

 

 

6.1

VALUATION OF THE TRUST FUND

30

 

 

 

6.2

METHOD OF VALUATION

30

 

 

 

 

ARTICLE VII
DETERMINATION AND DISTRIBUTION OF BENEFITS

 

 

 

 

7.1

DETERMINATION OF BENEFITS UPON RETIREMENT

30

 

 

 

7.2

DETERMINATION OF BENEFITS UPON DEATH

31

 

 

 

7.3

DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

32

 

 

 

7.4

DETERMINATION OF BENEFITS UPON TERMINATION

32

 

 

 

7.5

DISTRIBUTION OF BENEFITS

34

 

 

 

7.6

HOW PLAN BENEFIT WILL BE DISTRIBUTED

39

 

 

 

7.7

DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

40

 

 

 

7.8

LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

40

 

 

 

7.9

PRE-RETIREMENT DISTRIBUTION

40

 

 

 

7.10

QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

41

 

 

 

 

ARTICLE VIII
TRUSTEE

 

 

 

 

8.1

BASIC RESPONSIBILITIES OF THE TRUSTEE

41

 

 

 

8.2

INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

42

 

 

 

8.3

OTHER POWERS OF THE TRUSTEE

42

 

 

 

8.4

VOTING COMPANY STOCK

45

 

 

 

8.5

DUTIES OF THE TRUSTEE REGARDING PAYMENTS

46

 

 

 

8.6

TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

46

 

 

 

8.7

ANNUAL REPORT OF THE TRUSTEE

46

 

 

 

8.8

AUDIT

47

 

 

 

8.9

RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

47

 

 

 

8.10

TRANSFER OF INTEREST

48

 

 

 

8.11

TRUSTEE INDEMNIFICATION

48

 

 

 

8.12

DIRECT ROLLOVER

48


--------------------------------------------------------------------------------




 

ARTICLE IX
AMENDMENT, TERMINATION AND MERGERS

 

 

 

 

9.1

AMENDMENT

49

 

 

 

9.2

TERMINATION

50

 

 

 

9.3

MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

51

 

 

 

 

ARTICLE X
TOP HEAVY

 

 

 

 

10.1

TOP HEAVY PLAN REQUIREMENTS

51

 

 

 

10.2

DETERMINATION OF TOP HEAVY STATUS

51

 

 

 

 

ARTICLE XI
MISCELLANEOUS

 

 

 

 

11.1

PARTICIPANT’S RIGHTS

54

 

 

 

11.2

ALIENATION

54

 

 

 

11.3

CONSTRUCTION OF PLAN

55

 

 

 

11.4

GENDER AND NUMBER

55

 

 

 

11.5

LEGAL ACTION

55

 

 

 

11.6

PROHIBITION AGAINST DIVERSION OF FUNDS

55

 

 

 

11.7

EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE

56

 

 

 

11.8

INSURER’S PROTECTIVE CLAUSE

56

 

 

 

11.9

RECEIPT AND RELEASE FOR PAYMENTS

56

 

 

 

11.10

ACTION BY THE EMPLOYER

57

 

 

 

11.11

NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

57

 

 

 

11.12

HEADINGS

57

 

 

 

11.13

APPROVAL BY INTERNAL REVENUE SERVICE

58

 

 

 

11.14

UNIFORMITY

58

 

 

 

11.15

SECURITIES AND EXCHANGE COMMISSION APPROVAL

58


--------------------------------------------------------------------------------




 

ARTICLE XII
PARTICIPATING EMPLOYERS

 

 

 

 

12.1

ADOPTION BY OTHER EMPLOYERS

58

 

 

 

12.2

REQUIREMENTS OF PARTICIPATING EMPLOYERS

58

 

 

 

12.3

DESIGNATION OF AGENT

59

 

 

 

12.4

EMPLOYEE TRANSFERS

59

 

 

 

12.5

PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES

59

 

 

 

12.6

AMENDMENT

59

 

 

 

12.7

DISCONTINUANCE OF PARTICIPATION

60

 

 

 

12.8

ADMINISTRATOR’S AUTHORITY

60


--------------------------------------------------------------------------------




CORNERSTONE COMMUNITY BANK EMPLOYEE STOCK OWNERSHIP
PLAN

                    THIS AGREEMENT, hereby made and entered into this __________
day of _________________________, by and between Cornerstone Community Bank
(herein referred to as the “Employer”) and Nathaniel F. Hughes (herein referred
to as the “Trustee”).

W I T N E S S E T H:

                    WHEREAS, the Employer desires an Employee Stock Ownership
Plan so as to enable its eligible employees to acquire a proprietary interest in
capital stock of the Employer; and

                    WHEREAS, the Employer desires to recognize the contribution
made to its successful operation by its employees and to reward such
contribution by means of an Employee Stock Ownership Plan for those employees
who shall qualify as Participants hereunder; and

                    WHEREAS, contributions to the Plan will be made by the
Employer and such contributions made to the trust will be invested primarily in
the capital stock of the Employer;

                    NOW, THEREFORE, effective July 1, 2005, (hereinafter called
the “Effective Date”), the Employer hereby establishes an Employee Stock
Ownership Plan (ESOP) and creates this trust (which plan and trust are
hereinafter called the “Plan”) for the exclusive benefit of the Participants and
their Beneficiaries, which is intended to qualify as an “ESOP”, and the Trustee
hereby accepts the Plan on the following terms:

ARTICLE I
DEFINITIONS

          1.1     “Act” means the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

          1.2     “Administrator” means the Employer unless another person or
entity has been designated by the Employer pursuant to Section 2.2 to administer
the Plan on behalf of the Employer.

          1.3     “Affiliated Employer” means any corporation which is a member
of a controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

          1.4     “Aggregate Account” means, with respect to each Participant,
the value of all accounts maintained on behalf of a Participant, whether
attributable to Employer or Employee contributions, subject to the provisions of
Section 10.2.

1

--------------------------------------------------------------------------------




          1.5     “Anniversary Date” means the last day of the Plan Year.

          1.6     “Beneficiary” means the person (or entity) to whom the share
of a deceased Participant’s total account is payable, subject to the
restrictions of Sections 7.2 and 7.5. For purposes of Sections 7.5(e) and
7.5(f), “designate Beneficiary” is the person designated under Code
Section 401(a)(9) and Regulation 1.401(a)(9)-4.

          1.7     “Code” means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

          1.8     “Company Stock” means common stock issued by the Employer (or
by a corporation which is a member of the controlled group of corporations of
which the Employer is a member) which is readily tradeable on an established
securities market. If there is no common stock which meets the foregoing
requirement, the term “Company Stock” means common stock issued by the Employer
(or by a corporation which is a member of the same controlled group) having a
combination of voting power and dividend rights equal to or in excess of:
(A) that class of common stock of the Employer (or of any other such
corporation) having the greatest voting power, and (B) that class of common
stock of the Employer (or of any other such corporation) having the greatest
dividend rights. Noncallable preferred stock shall be deemed to be “Company
Stock” if such stock is convertible at any time into stock which constitutes
“Company Stock” hereunder and if such conversion is at a conversion price which
(as of the date of the acquisition by the Trust) is reasonable. For purposes of
the preceding sentence, pursuant to Regulations, preferred stock shall be
treated as noncallable if after the call there will be a reasonable opportunity
for a conversion which meets the requirements of the preceding sentence.

          1.9     “Company Stock Account” means the account of a Participant
which is credited with the shares of Company Stock purchased and paid for by the
Trust Fund or contributed to the Trust Fund.

                     A separate accounting shall be maintained with respect to
that portion of the Company Stock Account attributable to a Participant’s or the
Participant’s Beneficiary’s election pursuant to Section 7.5(c)(3) to reinvest
cash dividends in Company Stock. Any such Company Stock allocated to the Company
Stock Account shall be fully Vested at all times and shall not be subject to
Forfeiture for any reason.

          1.10     “Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052. Compensation
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)).

                     For purposes of this Section, the determination of
Compensation shall be made by:

 

          (a)     excluding amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions.

2

--------------------------------------------------------------------------------




                    For a Participant’s initial year of participation,
Compensation shall be recognized as of such Employee’s effective date of
participation pursuant to Section 3.2.

                    Compensation in excess of $200,000 (or such other amount
provided in the Code) shall be disregarded. Such amount shall be adjusted for
increases in the cost of living in accordance with Code Section 401(a)(17)(B),
except that the dollar increase in effect on January 1 of any calendar year
shall be effective for the Plan Year beginning with or within such calendar
year. For any short Plan Year the Compensation limit shall be an amount equal to
the Compensation limit for the calendar year in which the Plan Year begins
multiplied by the ratio obtained by dividing the number of full months in the
short Plan Year by twelve (12).

                    If any class of Employees is excluded from the Plan, then
Compensation for any Employee who becomes eligible or ceases to be eligible to
participate during a Plan Year shall only include Compensation while the
Employee is an Eligible Employee.

                    For purposes of this Section, if the Plan is a plan
described in Code Section 413(c) or 414(f) (a plan maintained by more than one
Employer), the limitation applies separately with respect to the Compensation of
any Participant from each Employer maintaining the Plan.

          1.11   “Contract” or “Policy” means any life insurance policy,
retirement income policy or annuity policy (group or individual) issued pursuant
to the terms of the Plan. In the event of any conflict between the terms of this
Plan and the terms of any contract purchased hereunder, the Plan provisions
shall control.

          1.12    “Distribution Calendar Year” means a calendar year for which a
minimum distribution pursuant to Sections 7.5(e) and 7.5(f) is required. For
distributions beginning before the Participant’s death, the first Distribution
Calendar Year is the calendar year immediately preceding the calendar year which
contains the Participant’s required beginning date under Section 7.5(e). For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 7.5(f)(2). The required minimum distribution for the Participant’s
first Distribution Calendar Year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant’s required beginning date
occurs, will be made on or before December 31st of that Distribution Calendar
Year.

          1.13    “Early Retirement Date.” This Plan does not provide for a
retirement date prior to Normal Retirement Date.

          1.14    “Eligible Employee” means any Employee.

                      Employees who are Leased Employees within the meaning of
Code Sections 414(n)(2) and 414(o)(2) shall not be eligible to participate in
this Plan.

                     Employees whose employment is governed by the terms of a
collective bargaining agreement between Employee representatives (within the
meaning of Code Section 7701(a)(46)) and the Employer under which retirement
benefits were the subject of good faith bargaining between the parties will not
be eligible to participate in this Plan unless such agreement expressly provides
for coverage in this Plan.

3

--------------------------------------------------------------------------------




                    Employees who are nonresident aliens (within the meaning of
Code Section 7701(b)(1)(B)) and who receive no earned income (within the meaning
of Code Section 911(d)(2)) from the Employer which constitutes income from
sources within the United States (within the meaning of Code Section 861(a)(3))
shall not be eligible to participate in this Plan.

                    Employees of Affiliated Employers shall not be eligible to
participate in this Plan unless such Affiliated Employers have specifically
adopted this Plan in writing.

                    Employees classified by the Employer as independent
contractors who are subsequently determined by the Internal Revenue Service to
be Employees shall not be Eligible Employees.

          1.15   “Employee” means any person who is employed by the Employer or
Affiliated Employer, and excludes any person who is employed as an independent
contractor. Employee shall include Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are covered by a
plan described in Code Section 414(n)(5) and such Leased Employees do not
constitute more than 20% of the recipient’s non-highly compensated work force.

          1.16    “Employer” means Cornerstone Community Bank and any successor
which shall maintain this Plan; and any predecessor which has maintained this
Plan. The Employer is a corporation with principal offices in the State of
Tennessee. In addition, where appropriate, the term Employer shall include any
Participating Employer (as defined in Section 12.1) which shall adopt this Plan.

          1.17    “ESOP” means an employee stock ownership plan that meets the
requirements of Code Section 4975(e)(7) and Regulation 54.4975-11.

          1.18    “Fiduciary” means any person who (a) exercises any
discretionary authority or discretionary control respecting management of the
Plan or exercises any authority or control respecting management or disposition
of its assets, (b) renders investment advice for a fee or other compensation,
direct or indirect, with respect to any monies or other property of the Plan or
has any authority or responsibility to do so, or (c) has any discretionary
authority or discretionary responsibility in the administration of the Plan.

          1.19    “Fiscal Year” means the Employer’s accounting year of 12
months commencing on January 1 of each year and ending the following December
31.

4

--------------------------------------------------------------------------------




          1.20    “Forfeiture” means that portion of a Participant’s Account
that is not Vested, and occurs on the last day of the Plan Year in which the
Participant incurs five (5) consecutive 1-Year Breaks in Service. In addition,
the term Forfeiture shall also include amounts deemed to be Forfeitures pursuant
to any other provision of this Plan.

          1.21    “Former Participant” means a person who has been a
Participant, but who has ceased to be a Participant for any reason.

          1.22    “415 Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052. “415
Compensation” must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)).

                    For purposes of this Section, the determination of “415
Compensation” shall include any elective deferral (as defined in Code
Section 402(g)(3)), and any amount which is contributed or deferred by the
Employer at the election of the Participant and which is not includible in the
gross income of the Participant by reason of Code Sections 125, 132(f)(4) and
457.

          1.23    “Highly Compensated Employee” means an Employee described in
Code Section 414(q) and the Regulations thereunder, and generally means any
Employee who:

 

          (a)     was a “five percent owner” as defined in Section 1.27(b) at
any time during the “determination year” or the “look-back year”; or

 

 

 

          (b)     for the “look-back year” had “415 Compensation” from the
Employer in excess of $80,000 and were in the Top Paid Group of Employees for
the Plan Year. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.

                    The “determination year” means the Plan Year for which
testing is being performed, and the “look back year” means the immediately
preceding twelve (12) month period.

                    A highly compensated former Employee is based on the rules
applicable to determining Highly Compensated Employee status as in effect for
the “determination year,” in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

                    In determining who is a Highly Compensated Employee,
Employees who are non-resident aliens and who received no earned income (within
the meaning of Code Section 911(d)(2)) from the Employer constituting United
States source income within the meaning of Code Section 861(a)(3) shall not be
treated as Employees. Additionally, all Affiliated Employers shall be taken into
account as a single employer and Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by the Employer.

5

--------------------------------------------------------------------------------




The exclusion of Leased Employees for this purpose shall be applied on a uniform
and consistent basis for all of the Employer’s retirement plans. Highly
Compensated Former Employees shall be treated as Highly Compensated Employees
without regard to whether they performed services during the “determination
year.”

          1.24    “Highly Compensated Participant” means any Highly Compensated
Employee who is eligible to participate in the component of the Plan being
tested.

          1.25    “Hour of Service” means (1) each hour for which an Employee is
directly or indirectly compensated or entitled to compensation by the Employer
for the performance of duties (these hours will be credited to the Employee for
the computation period in which the duties are performed); (2) each hour for
which an Employee is directly or indirectly compensated or entitled to
compensation by the Employer (irrespective of whether the employment
relationship has terminated) for reasons other than performance of duties (such
as vacation, holidays, sickness, jury duty, disability, lay-off, military duty
or leave of absence) during the applicable computation period (these hours will
be calculated and credited pursuant to Department of Labor
regulation 2530.200b-2 which is incorporated herein by reference); (3) each hour
for which back pay is awarded or agreed to by the Employer without regard to
mitigation of damages (these hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made).
The same Hours of Service shall not be credited both under (1) or (2), as the
case may be, and under (3).

                    Notwithstanding (2) above, (i) no more than 501 Hours of
Service are required to be credited to an Employee on account of any single
continuous period during which the Employee performs no duties (whether or not
such period occurs in a single computation period); (ii) an hour for which an
Employee is directly or indirectly paid, or entitled to payment, on account of a
period during which no duties are performed is not required to be credited to
the Employee if such payment is made or due under a plan maintained solely for
the purpose of complying with applicable worker’s compensation, or unemployment
compensation or disability insurance laws; and (iii) Hours of Service are not
required to be credited for a payment which solely reimburses an Employee for
medical or medically related expenses incurred by the Employee.

                    For purposes of (2) above, a payment shall be deemed to be
made by or due from the Employer regardless of whether such payment is made by
or due from the Employer directly, or indirectly through, among others, a trust
fund, or insurer, to which the Employer contributes or pays premiums and
regardless of whether contributions made or due to the trust fund, insurer, or
other entity are for the benefit of particular Employees or are on behalf of a
group of Employees in the aggregate.

                    For purposes of this Section, Hours of Service will be
credited for employment with other Affiliated Employers. The provisions of
Department of Labor regulations 2530.200b-2(b) and (c) are incorporated herein
by reference.

          1.26    “Investment Manager” means an entity that (a) has the power to
manage, acquire, or dispose of Plan assets and (b) acknowledges fiduciary
responsibility to the Plan in writing. Such entity must be a person, firm, or
corporation registered as an investment adviser under the Investment Advisers
Act of 1940, a bank, or an insurance company.

6

--------------------------------------------------------------------------------




          1.27    “Key Employee” means an Employee as defined in Code
Section 416(i) and the Regulations thereunder. Generally, any Employee or former
Employee (as well as each of the Employee’s or former Employee’s Beneficiaries)
is considered a Key Employee if the Employee’s or former Employee’s, at any time
during the Plan Year that contains the “determination date,” has been included
in one of the following categories:

 

          (a)     an officer of the Employer (as that term is defined within the
meaning of the Regulations under Code Section 416) having annual “415
Compensation” greater than $130,000 adjusted at the same time and in the same
manner as under Code Section 415(d).

 

 

 

          (b)     a “five percent owner” of the Employer. “Five percent owner”
means any person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers.

 

 

 

          (c)     a “one percent owner” of the Employer having an annual “415
Compensation” from the Employer of more than $150,000. “One percent owner” means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Employer
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than one percent (1%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers. However, in determining
whether an individual has “415 Compensation” of more than $150,000, “415
Compensation” from each employer required to be aggregated under Code
Sections 414(b), (c), (m) and (o) shall be taken into account.

                    For purposes of this Section, the determination of “415
Compensation” shall be made by including amounts which are contributed by the
Employer pursuant to a salary reduction agreement and which are not includible
in the gross income of the Participant under Code Sections 125, 132(f)(4),
402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee contributions described
in Code Section 414(h)(2) that are treated as Employer contributions.

          1.28    “Late Retirement Date” means the first day of the month
coinciding with or next following a Participant’s actual Retirement Date after
having reached Normal Retirement Date.

7

--------------------------------------------------------------------------------




          1.29    “Leased Employee” means any person (other than an Employee of
the recipient Employer) who pursuant to an agreement between the recipient
Employer and any other person or entity (“leasing organization”) has performed
services for the recipient (or for the recipient and related persons determined
in accordance with Code Section 414(n)(6)) on a substantially full time basis
for a period of at least one year, and such services are performed under primary
direction or control by the recipient Employer. Contributions or benefits
provided a Leased Employee by the leasing organization which are attributable to
services performed for the recipient Employer shall be treated as provided by
the recipient Employer. Furthermore, Compensation for a Leased Employee shall
only include Compensation from the leasing organization that is attributable to
services performed for the recipient Employer. A Leased Employee shall not be
considered an Employee of the recipient Employer:

 

          (a)     if such employee is covered by a money purchase pension plan
providing:

 

 

 

          (1)     a nonintegrated employer contribution rate of at least 10% of
compensation, as defined in Code Section 415(c)(3);

 

 

 

          (2)     immediate participation;

 

 

 

          (3)     full and immediate vesting; and

 

 

 

          (b)     if Leased Employees do not constitute more than 20% of the
recipient Employer’s nonhighly compensated work force.

          1.30    “Life Expectancy” computed, for purposes of Sections 7.5(e)
and 7.5(f), using the Single Life Table in Regulation 1.401(a)(9)-9.

          1.31    “Non-Highly Compensated Participant” means any Participant who
is not a Highly Compensated Employee.

          1.32    “Non-Key Employee” means any Employee or former Employee (and
such Employee’s or former Employee’s Beneficiaries) who is not a Key Employee.

          1.33    “Normal Retirement Age” means the Participant’s 65th birthday.
A Participant shall become fully Vested in the Participant’s Account upon
attaining Normal Retirement Age.

          1.34    “Normal Retirement Date” means the first day of the month
coinciding with or next following the Participant’s Normal Retirement Age.

          1.35    “1-Year Break in Service” means the applicable computation
period during which an Employee has not completed more than 500 Hours of Service
with the Employer. Further, solely for the purpose of determining whether a
Participant has incurred a 1-Year Break in Service, Hours of Service shall be
recognized for “authorized leaves of absence” and “maternity and paternity
leaves of absence.” Years of Service and 1-Year Breaks in Service shall be
measured on the same computation period.

                    “Authorized leave of absence” means an unpaid, temporary
cessation from active employment with the Employer pursuant to an established
nondiscriminatory policy, whether occasioned by illness, military service, or
any other reason.

8

--------------------------------------------------------------------------------




                    A “maternity or paternity leave of absence” means an absence
from work for any period by reason of the Employee’s pregnancy, birth of the
Employee’s child, placement of a child with the Employee in connection with the
adoption of such child, or any absence for the purpose of caring for such child
for a period immediately following such birth or placement. For this purpose,
Hours of Service shall be credited for the computation period in which the
absence from work begins, only if credit therefore is necessary to prevent the
Employee from incurring a 1-Year Break in Service, or, in any other case, in the
immediately following computation period. The Hours of Service credited for a
“maternity or paternity leave of absence” shall be those which would normally
have been credited but for such absence, or, in any case in which the
Administrator is unable to determine such hours normally credited, eight (8)
Hours of Service per day. The total Hours of Service required to be credited for
a “maternity or paternity leave of absence” shall not exceed the number of Hours
of Service needed to prevent the Employee from incurring a 1-Year Break in
Service.

          1.36    “Other Investments Account” means the account of a Participant
which is credited with such Participant’s share of the net gain (or loss) of the
Plan, Forfeitures and Employer contributions in other than Company Stock and
which is debited with payments made to pay for Company Stock.

          1.37    “Participant” means any Eligible Employee who participates in
the Plan and has not for any reason become ineligible to participate further in
the Plan.

          1.38    “Participant’s Account” means the account established and
maintained by the Administrator for each Participant with respect to such
Participant’s total interest in the Plan and Trust resulting from the Employer
contributions.

          1.39    “Participant’s Account Balance” means the account balance as
of the last Valuation Date in the calendar year immediately preceding the
Distribution Calendar Year (valuation calendar year) increased by the amount of
any contributions made and allocated or Forfeitures allocated to the account
balance as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

          1.40    “Participant’s Rollover Account” means the account established
and maintained by the Administrator for each Participant with respect to such
Participant’s interest in the Plan resulting from amounts transferred from
another plan or “conduit” Individual Retirement Account in accordance with
Section 4.7.

                    A separate accounting shall be maintained with respect to
that portion of the Participant’s Rollover Account attributable to after-tax
Employee contributions.

          1.41    “Participant’s Transfer Account” means the account established
and maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from amounts transferred to
this Plan from a direct plan-to-plan transfer and/or with respect to such
Participant’s interest in the Plan resulting from amounts transferred from
another qualified plan or “conduit” Individual Retirement Account in accordance
with Section 4.6.

9

--------------------------------------------------------------------------------




          1.42    “Plan” means this instrument, including all amendments
thereto.

          1.43    “Plan Year” means the Plan’s accounting year of twelve (12)
months commencing on January 1 of each year and ending the following December
31.

          1.44    “Regulation” means the Income Tax Regulations as promulgated
by the Secretary of the Treasury or a delegate of the Secretary of the Treasury,
and as amended from time to time.

          1.45    “Retired Participant” means a person who has been a
Participant, but who has become entitled to retirement benefits under the Plan.

          1.46    “Retirement Date” means the date as of which a Participant
retires for reasons other than Total and Permanent Disability, whether such
retirement occurs on a Participant’s Normal Retirement Date or Late Retirement
Date (see Section 7.1).

          1.47    “Terminated Participant” means a person who has been a
Participant, but whose employment has been terminated other than by death, Total
and Permanent Disability or retirement.

          1.48    “Top Heavy Plan” means a plan described in Section 10.2(a).

          1.49    “Top Heavy Plan Year” means a Plan Year during which the Plan
is a Top Heavy Plan.

          1.50    “Top-Paid Group” means the top 20 percent of Employees who
performed services for the Employer during the applicable year, ranked according
to the amount of “415 Compensation” received from the Employer during such year.
All Affiliated Employers shall be taken into account as a single employer, and
Leased Employees within the meaning of Code Sections 414(n)(2) and 414(o)(2)
shall be considered Employees unless such Leased Employees are covered by a plan
described in Code Section 414(n)(5) and are not covered in any qualified plan
maintained by the Employer. Employees who are non-resident aliens and who
received no earned income (within the meaning of Code Section 911(d)(2)) from
the Employer constituting United States source income within the meaning of Code
Section 861(a)(3) shall not be treated as Employees. Furthermore, for the
purpose of determining the number of active Employees in any year, the following
additional Employees shall also be excluded, however, such Employees shall still
be considered for the purpose of identifying the particular Employees in the
Top-Paid Group:

 

          (a)     Employees with less than six (6) months of service;

 

 

 

          (b)     Employees who normally work less than 17 1/2 hours per week;

 

 

 

          (c)     Employees who normally work less than six (6) months during a
year; and

 

 

 

          (d)     Employees who have not yet attained age twenty-one (21).

10

--------------------------------------------------------------------------------




                    In addition, if 90 percent or more of the Employees of the
Employer are covered under agreements the Secretary of Labor finds to be
collective bargaining agreements between Employee representatives and the
Employer, and the Plan covers only Employees who are not covered under such
agreements, then Employees covered by such agreements shall be excluded from
both the total number of active Employees as well as from the identification of
particular Employees in the Top-Paid Group.

                    The foregoing exclusions set forth in this Section shall be
applied on a uniform and consistent basis for all purposes for which the Code
Section 414(q) definition is applicable.

          1.51    “Total and Permanent Disability” means a physical or mental
condition of a Participant resulting from bodily injury, disease, or mental
disorder which renders such Participant incapable of continuing usual and
customary employment with the Employer. The disability of a Participant shall be
determined by a licensed physician chosen by the Administrator. The
determination shall be applied uniformly to all Participants.

          1.52    “Trustee” means the person or entity named as trustee herein
or in any separate trust forming a part of this Plan, and any successors.

          1.53    “Trust Fund” means the assets of the Plan and Trust as the
same shall exist from time to time.

          1.54    “Valuation Date” means the Anniversary Date and may include
any other date or dates deemed necessary or appropriate by the Administrator for
the valuation of the Participant’s accounts during the Plan Year, which may
include any day that the Trustee, any transfer agent appointed by the Trustee or
the Employer or any stock exchange used by such agent, are open for business.

          1.55    “Vested” means the nonforfeitable portion of any account
maintained on behalf of a Participant.

          1.56    “Year of Service” means the computation period of twelve (12)
consecutive months, herein set forth, during which an Employee has at least 1000
Hours of Service.

                    For purposes of eligibility for participation, the initial
computation period shall begin with the date on which the Employee first
performs an Hour of Service. The participation computation period beginning
after a 1-Year Break in Service shall be measured from the date on which an
Employee again performs an Hour of Service. The participation computation period
shall shift to the Plan Year which includes the anniversary of the date on which
the Employee first performed an Hour of Service. An Employee who is credited
with the required Hours of Service in both the initial computation period (or
the computation period beginning after a 1-Year Break in Service) and the Plan
Year which includes the anniversary of the date on which the Employee first
performed an Hour of Service, shall be credited with two (2) Years of Service
for purposes of eligibility to participate.

                    For vesting purposes, the computation periods shall be the
Plan Year, excluding periods prior to the Effective Date of the Plan.

                    The computation period shall be the Plan Year if not
otherwise set forth herein.

11

--------------------------------------------------------------------------------




                    Notwithstanding the foregoing, for any short Plan Year, the
determination of whether an Employee has completed a Year of Service shall be
made in accordance with Department of Labor regulation 2530.203-2(c). However,
in determining whether an Employee has completed a Year of Service for benefit
accrual purposes in the short Plan Year, the number of the Hours of Service
required shall be proportionately reduced based on the number of full months in
the short Plan Year.

                    Years of Service with any Affiliated Employer shall be
recognized.

ARTICLE II
ADMINISTRATION

2.1     POWERS AND RESPONSIBILITIES OF THE EMPLOYER

 

          (a)     In addition to the general powers and responsibilities
otherwise provided for in this Plan, the Employer shall be empowered to appoint
and remove the Trustee and the Administrator from time to time as it deems
necessary for the proper administration of the Plan to ensure that the Plan is
being operated for the exclusive benefit of the Participants and their
Beneficiaries in accordance with the terms of the Plan, the Code, and the Act.
The Employer may appoint counsel, specialists, advisers, agents (including any
nonfiduciary agent) and other persons as the Employer deems necessary or
desirable in connection with the exercise of its fiduciary duties under this
Plan. The Employer may compensate such agents or advisers from the assets of the
Plan as fiduciary expenses (but not including any business (settlor) expenses of
the Employer), to the extent not paid by the Employer.

 

 

 

          (b)     The Employer may, by written agreement or designation, appoint
at its option an Investment Manager (qualified under the Investment Company Act
of 1940 as amended), investment adviser, or other agent to provide direction to
the Trustee with respect to any or all of the Plan assets. Such appointment
shall be given by the Employer in writing in a form acceptable to the Trustee
and shall specifically identify the Plan assets with respect to which the
Investment Manager or other agent shall have authority to direct the investment.

 

 

 

          (c)     The Employer shall establish a “funding policy and method,”
i.e., it shall determine whether the Plan has a short run need for liquidity
(e.g., to pay benefits) or whether liquidity is a long run goal and investment
growth (and stability of same) is a more current need, or shall appoint a
qualified person to do so. The Employer or its delegate shall communicate such
needs and goals to the Trustee, who shall coordinate such Plan needs with its
investment policy. The communication of such a “funding policy and method” shall
not, however, constitute a directive to the Trustee as to the investment of the
Trust Funds. Such “funding policy and method” shall be consistent with the
objectives of this Plan and with the requirements of Title I of the Act.

12

--------------------------------------------------------------------------------




 

          (d)     The Employer shall periodically review the performance of any
Fiduciary or other person to whom duties have been delegated or allocated by it
under the provisions of this Plan or pursuant to procedures established
hereunder. This requirement may be satisfied by formal periodic review by the
Employer or by a qualified person specifically designated by the Employer,
through day-to-day conduct and evaluation, or through other appropriate ways.

 

 

 

          (e)     The Employer will furnish Plan Fiduciaries and Participants
with notices and information statements when voting rights must be exercised
pursuant to Section 8.4.

2.2     DESIGNATION OF ADMINISTRATIVE AUTHORITY

                    The Employer shall be the Administrator. The Employer may
appoint any person, including, but not limited to, the Employees of the
Employer, to perform the duties of the Administrator. Any person so appointed
shall signify acceptance by filing written acceptance with the Employer. Upon
the resignation or removal of any individual performing the duties of the
Administrator, the Employer may designate a successor.

2.3     ALLOCATION AND DELEGATION OF RESPONSIBILITIES

                    If more than one person is appointed as Administrator, the
responsibilities of each Administrator may be specified by the Employer and
accepted in writing by each Administrator. In the event that no such delegation
is made by the Employer, the Administrators may allocate the responsibilities
among themselves, in which event the Administrators shall notify the Employer
and the Trustee in writing of such action and specify the responsibilities of
each Administrator. The Trustee thereafter shall accept and rely upon any
documents executed by the appropriate Administrator until such time as the
Employer or the Administrators file with the Trustee a written revocation of
such designation.

2.4     POWERS AND DUTIES OF THE ADMINISTRATOR

                    The primary responsibility of the Administrator is to
administer the Plan for the exclusive benefit of the Participants and their
Beneficiaries, subject to the specific terms of the Plan. The Administrator
shall administer the Plan in accordance with its terms and shall have the power
and discretion to construe the terms of the Plan and to determine all questions
arising in connection with the administration, interpretation, and application
of the Plan. Any such determination by the Administrator shall be conclusive and
binding upon all persons. The Administrator may establish procedures, correct
any defect, supply any information, or reconcile any inconsistency in such
manner and to such extent as shall be deemed necessary or advisable to carry out
the purpose of the Plan; provided, however, that any procedure, discretionary
act, interpretation or construction shall be done in a nondiscriminatory manner
based upon uniform principles consistently applied and shall be consistent with
the intent that the Plan shall continue to be deemed a qualified plan under the
terms of Code Section 401(a), and shall comply with the terms of the Act and all
regulations issued pursuant thereto. The Administrator shall have all powers
necessary or appropriate to accomplish the Administrator’s duties under the
Plan.

13

--------------------------------------------------------------------------------




                    The Administrator shall be charged with the duties of the
general administration of the Plan as set forth under the terms of the Plan,
including, but not limited to, the following:

 

          (a)     the discretion to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder and to
receive benefits under the Plan;

 

 

 

          (b)      to compute, certify, and direct the Trustee with respect to
the amount and the kind of benefits to which any Participant shall be entitled
hereunder;

 

 

 

          (c)      to authorize and direct the Trustee with respect to all
nondiscretionary or otherwise directed disbursements from the Trust;

 

 

 

          (d)      to maintain all necessary records for the administration of
the Plan;

 

 

 

          (e)      to interpret the provisions of the Plan and to make and
publish such rules for regulation of the Plan as are consistent with the terms
hereof;

 

 

 

          (f)      to determine the size and type of any Contract to be
purchased from any insurer, and to designate the insurer from which such
Contract shall be purchased;

 

 

 

          (g)      to compute and certify to the Employer and to the Trustee
from time to time the sums of money necessary or desirable to be contributed to
the Plan;

 

 

 

          (h)      to consult with the Employer and the Trustee regarding the
short and long-term liquidity needs of the Plan in order that the Trustee can
exercise any investment discretion in a manner designed to accomplish specific
objectives;

 

 

 

          (i)      to establish and communicate to Participants a procedure for
allowing each Participant to direct the Trustee as to the distribution of such
Participant’s Company Stock Account pursuant to Section 4.8;

 

 

 

          (j)      to establish and communicate to Participants a procedure and
method to insure that each Participant will vote Company Stock allocated to such
Participant’s Company Stock Account pursuant to Section 8.4;

 

 

 

          (k)     to determine the validity of, and take appropriate action with
respect to, any qualified domestic relations order received by it; and

 

 

 

          (l)     to assist any Participant regarding the Participant’s rights,
benefits, or elections available under the Plan.

2.5     RECORDS AND REPORTS

                    The Administrator shall keep a record of all actions taken
and shall keep all other books of account, records, policies, and other data
that may be necessary for proper administration of the Plan and shall be
responsible for supplying all information and reports to the Internal Revenue
Service, Department of Labor, Participants, Beneficiaries and others as required
by law.

14

--------------------------------------------------------------------------------




2.6     APPOINTMENT OF ADVISERS

                    The Administrator, or the Trustee with the consent of the
Administrator, may appoint counsel, specialists, advisers, agents (including
nonfiduciary agents) and other persons as the Administrator or the Trustee deems
necessary or desirable in connection with the administration of this Plan,
including but not limited to agents and advisers to assist with the
administration and management of the Plan, and thereby to provide, among such
other duties as the Administrator may appoint, assistance with maintaining Plan
records and the providing of investment information to the Plan’s investment
fiduciaries.

2.7     PAYMENT OF EXPENSES

                    All expenses of administration may be paid out of the Trust
Fund unless paid by the Employer. Such expenses shall include any expenses
incident to the functioning of the Administrator, or any person or persons
retained or appointed by any Named Fiduciary incident to the exercise of their
duties under the Plan, including, but not limited to, fees of accountants,
counsel, Investment Managers, and other specialists and their agents, the costs
of any bonds required pursuant to Act Section 412, and other costs of
administering the Plan. Until paid, the expenses shall constitute a liability of
the Trust Fund.

2.8     CLAIMS PROCEDURE

                    Claims for benefits under the Plan may be filed in writing
with the Administrator. Written or electronic notice of the disposition of a
claim shall be furnished to the claimant within 90 days (45 days if the claim
involves disability benefits) after the application is filed, or such period as
is required by applicable law or Department of Labor regulation. In the event
the claim is denied, the reasons for the denial shall be specifically set forth
in the notice in language calculated to be understood by the claimant, pertinent
provisions of the Plan shall be cited, and, where appropriate, an explanation as
to how the claimant can perfect the claim will be provided. In addition, the
claimant shall be furnished with an explanation of the Plan’s claims review
procedure.

2.9     CLAIMS REVIEW PROCEDURE

                    Any Employee, former Employee, or Beneficiary of either, who
has been denied a benefit by a decision of the Administrator pursuant to
Section 2.8 shall be entitled to request the Administrator to give further
consideration to a claim by filing with the Administrator a written request for
a hearing. Such request, together with a written statement of the reasons why
the claimant believes the claim should be allowed, shall be filed with the
Administrator no later than 60 days (180 days if the denied benefit involves
disability benefits) after receipt of the written or electronic notification
provided for in Section 2.8. The Administrator shall then conduct a hearing
within the next 60 days (45 days if the claim involves disability benefits), at
which the claimant may be represented by an attorney or any other representative
of such claimant’s choosing and expense and at which the claimant shall have an
opportunity to submit written and oral evidence and arguments in support of the
claim. At the hearing the claimant or the claimant’s representative shall have
an opportunity to review all documents in the possession of the Administrator
which are pertinent to the claim at issue and its disallowance.

15

--------------------------------------------------------------------------------




Either the claimant or the Administrator may cause a court reporter to attend
the hearing and record the proceedings. In such event, a complete written
transcript of the proceedings shall be furnished to both parties by the court
reporter. The full expense of any such court reporter and such transcripts shall
be borne by the party causing the court reporter to attend the hearing. A final
decision as to the allowance of the claim shall be made by the Administrator
within 60 days (45 days if the claim involves disability benefits) of receipt of
the appeal (unless there has been an extension of 60 days (45 days if the claim
involves disability benefits) due to special circumstances, provided the delay
and the special circumstances occasioning it are communicated to the claimant
within the 60 day period (45 day period if the claim involves disability
benefits). Such communication shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based.

ARTICLE III
ELIGIBILITY

3.1     CONDITIONS OF ELIGIBILITY

                    Any Eligible Employee who has completed one (1) Year of
Service and has attained age 19 shall be eligible to participate hereunder as of
the date such Employee has satisfied such requirements.

3.2     EFFECTIVE DATE OF PARTICIPATION

                    An Eligible Employee shall become a Participant effective as
of the earlier of the first day of the Plan Year or the first day of the seventh
month of such Plan Year coinciding with or next following the date such Employee
met the eligibility requirements of Section 3.1, provided said Employee was
still employed as of such date (or if not employed on such date, as of the date
of rehire if a 1-Year Break in Service has not occurred or, if later, the date
that the Employee would have otherwise entered the Plan had the Employee not
terminated employment).

                    If an Employee, who has satisfied the Plan’s eligibility
requirements and would otherwise have become a Participant, shall go from a
classification of a noneligible Employee to an Eligible Employee, such Employee
shall become a Participant on the date such Employee becomes an Eligible
Employee or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee.

                    If an Employee, who has satisfied the Plan’s eligibility
requirements and would otherwise become a Participant, shall go from a
classification of an Eligible Employee to a noneligible class of Employees, such
Employee shall become a Participant in the Plan on the date such Employee again
becomes an Eligible Employee, or, if later, the date that the Employee would
have otherwise entered the Plan had the Employee always been an Eligible
Employee. However, if such Employee incurs a 1-Year Break in Service,
eligibility will be determined under the Break in Service rules set forth in
Section 3.7.

16

--------------------------------------------------------------------------------




3.3     DETERMINATION OF ELIGIBILITY

                    The Administrator shall determine the eligibility of each
Employee for participation in the Plan based upon information furnished by the
Employer. Such determination shall be conclusive and binding upon all persons,
as long as the same is made pursuant to the Plan and the Act. Such determination
shall be subject to review pursuant to Section 2.9.

3.4     TERMINATION OF ELIGIBILITY

                    In the event a Participant shall go from a classification of
an Eligible Employee to an ineligible Employee, such Former Participant shall
continue to vest in the Plan for each Year of Service completed while a
noneligible Employee, until such time as the Participant’s Account shall be
forfeited or distributed pursuant to the terms of the Plan. Additionally, the
Former Participant’s interest in the Plan shall continue to share in the
earnings of the Trust Fund.

3.5     OMISSION OF ELIGIBLE EMPLOYEE

                    If, in any Plan Year, any Employee who should be included as
a Participant in the Plan is erroneously omitted and discovery of such omission
is not made until after a contribution by the Employer for the year has been
made and allocated, then the Employer shall make a subsequent contribution, if
necessary after the application of Section 4.3(e), so that the omitted Employee
receives a total amount which the Employee would have received (including both
Employer contributions and earnings thereon) had the Employee not been omitted.
Such contribution shall be made regardless of whether it is deductible in whole
or in part in any taxable year under applicable provisions of the Code.

3.6     INCLUSION OF INELIGIBLE EMPLOYEE

                    If, in any Plan Year, any person who should not have been
included as a Participant in the Plan is erroneously included and discovery of
such inclusion is not made until after a contribution for the year has been made
and allocated, the Employer shall be entitled to recover the contribution made
with respect to the ineligible person provided the error is discovered within
twelve (12) months of the date on which it was made. Otherwise, the amount
contributed with respect to the ineligible person shall constitute a Forfeiture
for the Plan Year in which the discovery is made.

3.7     REHIRED EMPLOYEES AND BREAKS IN SERVICE

 

          (a)     If any Participant becomes a Former Participant due to
severance from employment with the Employer and is reemployed by the Employer
before a 1-Year Break in Service occurs, the Former Participant shall become a
Participant as of the reemployment date.

17

--------------------------------------------------------------------------------




 

          (b)     If any Participant becomes a Former Participant due to
severance from employment with the Employer and is reemployed after a 1-Year
Break in Service has occurred, Years of Service shall include Years of Service
prior to the 1-Year Break in Service subject to the following rules:

 

 

 

 

(1)     In the case of a Former Participant who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service before a period of 1-Year Break in Service will
not be taken into account if the number of consecutive 1-Year Breaks in Service
equal or exceed the greater of (A) five (5) or (B) the aggregate number of
pre-break Years of Service. Such aggregate number of Years of Service will not
include any Years of Service disregarded under the preceding sentence by reason
of prior 1-Year Breaks in Service.

 

 

 

 

 

(2)     A Former Participant who has not had Years of Service before a 1-Year
Break in Service disregarded pursuant to (1) above, and completes a Year of
Service for eligibility purposes shall participate in the Plan as of the date
immediately following completion of a Year of Service.

 

 

 

 

          (c)     After a Former Participant who has severed employment with the
Employer incurs five (5) consecutive 1-Year Breaks in Service, the Vested
portion of said Former Participant’s Account attributable to pre-break service
shall not be increased as a result of post-break service. In such case, separate
accounts will be maintained as follows:

 

 

 

 

(1)     one account for nonforfeitable benefits attributable to pre-break
service; and

 

 

 

 

 

(2)     one account representing the Participant’s Employer derived account
balance in the Plan attributable to post-break service.

3.8     ELECTION NOT TO PARTICIPATE

                    An Employee may, subject to the approval of the Employer,
elect voluntarily not to participate in the Plan. The election not to
participate must be communicated to the Employer, in writing, within a
reasonable period of time before the beginning of a Plan Year.

ARTICLE IV
CONTRIBUTION AND ALLOCATION

4.1     FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

 

          (a)     For each Plan Year, the Employer shall contribute to the Plan
such amount as shall be determined by the Employer.

 

 

 

          (b)     The Employer contribution shall not be limited to years in
which the Employer has current or accumulated net profit. Additionally, to the
extent necessary, the Employer shall contribute to the Plan the amount necessary
to provide the top heavy minimum contribution. All contributions by the Employer
shall be made in cash or in such property as is acceptable to the Trustee.

18

--------------------------------------------------------------------------------




4.2     TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

                    The Employer may make its contribution to the Plan for a
particular Plan Year at such time as the Employer, in its sole discretion,
determines. If the Employer makes a contribution for a particular Plan Year
after the close of that Plan Year, the Employer will designate to the Trustee
the Plan Year for which the Employer is making its contribution.

4.3     ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

 

          (a)     The Administrator shall establish and maintain an account in
the name of each Participant to which the Administrator shall credit as of each
Anniversary Date, or other Valuation Date, all amounts allocated to each such
Participant as set forth herein.

 

 

 

          (b)      The Employer shall provide the Administrator with all
information required by the Administrator to make a proper allocation of the
Employer contribution for each Plan Year. Within a reasonable period of time
after the date of receipt by the Administrator of such information, the
Administrator shall allocate such contribution to each Participant’s Account in
the same proportion that each such Participant’s Compensation for the year bears
to the total Compensation of all Participants for such year.

 

 

 

                    Only Participants who have completed a Year of Service
during the Plan Year and are actively employed on the last day of the Plan Year
shall be eligible to share in the discretionary contribution for the year.

 

 

 

          (c)      The Company Stock Account of each Participant shall be
credited as of each Anniversary Date with Forfeitures of Company Stock and the
Participant’s allocable share of Company Stock (including fractional shares)
purchased and paid for by the Plan or contributed in kind by the Employer. Stock
dividends on Company Stock held in the Participant’s Company Stock Account shall
be credited to the Participant’s Company Stock Account when paid to the Plan.
Cash dividends on Company Stock held in the Participant’s Company Stock Account
shall be credited to the Participant’s Other Investments Account when paid to
the Plan.

 

 

 

          (d)      As of each Valuation Date, before the current valuation
period allocation of Employer contributions and Forfeitures, any earnings or
losses (net appreciation or net depreciation) of the Trust Fund shall be
allocated in the same proportion that each Participant’s and Former
Participant’s nonsegregated accounts (other than each Participant’s Company
Stock Account) bear to the total of all Participants’ and Former Participants’
nonsegregated accounts (other than each Participant’s Company Stock Account) as
of such date.

19

--------------------------------------------------------------------------------




 

                    Participants’ transfers from other qualified plans deposited
in the general Trust Fund shall share in any earnings and losses (net
appreciation or net depreciation) of the Trust Fund in the same manner provided
above. Each segregated account maintained on behalf of a Participant shall be
credited or charged with its separate earnings and losses.

 

 

 

          (e)      On or before each Anniversary Date any amounts which became
Forfeitures since the last Anniversary Date may be used to satisfy any
contribution that may be required pursuant to Section 3.5 and/or 7.8, or used to
pay any administrative expenses of the Plan. The remaining Forfeitures, if any,
shall be allocated each year among the Participants’ Accounts of Participants
otherwise eligible to share in the allocation of discretionary contributions in
the same proportion that each such Participant’s Compensation for the year bears
to the total Compensation of all such Participants for the year.

 

 

 

                    Provided, however, that in the event the allocation of
Forfeitures provided herein shall cause the “annual addition” (as defined in
Section 4.4) to any Participant’s Account to exceed the amount allowable by the
Code, the excess shall be reallocated in accordance with Section 4.5.

 

 

 

          (f)      For any Top Heavy Plan Year, Employees not otherwise eligible
to share in the allocation of contributions and Forfeitures as provided above,
shall receive the minimum allocation provided for in Section 4.3(h) if eligible
pursuant to the provisions of Section 4.3(j).

 

 

 

          (g)      Notwithstanding the foregoing, Participants who are not
actively employed on the last day of the Plan Year due to Retirement (Normal or
Late), Total and Permanent Disability or death shall share in the allocation of
contributions and Forfeitures for that Plan Year.

 

 

 

          (h)      Minimum Allocations Required for Top Heavy Plan Years:
Notwithstanding the foregoing, for any Top Heavy Plan Year, the sum of the
Employer contributions and Forfeitures allocated to the Participant’s Account of
each Employee shall be equal to at least three percent (3%) of such Employee’s
“415 Compensation” (reduced by contributions and forfeitures, if any, allocated
to each Employee in any defined contribution plan included with this Plan in a
Required Aggregation Group). However, if (1) the sum of the Employer
contributions and Forfeitures allocated to the Participant’s Account of each Key
Employee for such Top Heavy Plan Year is less than three percent (3%) of each
Key Employee’s “415 Compensation” and (2) this Plan is not required to be
included in an Aggregation Group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, then the sum of the Employer
contributions and Forfeitures allocated to the Participant’s Account of each
Employee shall be equal to the largest percentage allocated to the Participant’s
Account of any Key Employee.

 

 

 

                    However, no such minimum allocation shall be required in
this Plan for any Employee who participates in another defined contribution plan
subject to Code Section 412 included with this Plan in a Required Aggregation
Group.

20

--------------------------------------------------------------------------------




 

          (i)      For purposes of the minimum allocations set forth above, the
percentage allocated to the Participant’s Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions and Forfeitures
allocated on behalf of such Key Employee divided by the “415 Compensation” for
such Key Employee.

 

 

 

          (j)      For any Top Heavy Plan Year, the minimum allocations set
forth above shall be allocated to the Participant’s Account of all Employees who
are Participants and who are employed by the Employer on the last day of the
Plan Year, including Employees who have (1) failed to complete a Year of
Service; and (2) declined to make mandatory contributions (if required) to the
Plan.

 

 

 

          (k)      For the purposes of this Section, “415 Compensation” in
excess of $150,000 (or such other amount provided in the Code) shall be
disregarded. Such amount shall be adjusted for increases in the cost of living
in accordance with Code Section 401(a)(17)(B), except that the dollar increase
in effect on January 1 of any calendar year shall be effective for the Plan Year
beginning with or within such calendar year. If “415 Compensation” for any prior
determination period is taken into account in determining a Participant’s
minimum benefit for the current Plan Year, the “415 Compensation” for such
determination period is subject to the applicable annual “415 Compensation”
limit in effect for that prior period. For this purpose, in determining the
minimum benefit in Plan Years beginning on or after January 1, 1989, the annual
“415 Compensation” limit in effect for determination periods beginning before
that date is $200,000 (or such other amount as adjusted for increases in the
cost of living in accordance with Code Section 415(d) for determination periods
beginning on or after January 1, 1989, and in accordance with Code
Section 401(a)(17)(B) for determination periods beginning on or after January 1,
1994). For determination periods beginning prior to January 1, 1989, the
$200,000 limit shall apply only for Top Heavy Plan Years and shall not be
adjusted. For any short Plan Year the “415 Compensation” limit shall be an
amount equal to the “415 Compensation” limit for the calendar year in which the
Plan Year begins multiplied by the ratio obtained by dividing the number of full
months in the short Plan Year by twelve (12).

 

 

 

          (l)      Notwithstanding anything in this Section to the contrary, all
information necessary to properly reflect a given transaction may not be
available until after the date specified herein for processing such transaction,
in which case the transaction will be reflected when such information is
received and processed. Subject to express limits that may be imposed under the
Code, the processing of any contribution, distribution or other transaction may
be delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and the correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan.

21

--------------------------------------------------------------------------------




4.4     MAXIMUM ANNUAL ADDITIONS

 

          (a)      Notwithstanding the foregoing, the maximum “annual additions”
credited to a Participant’s accounts for any “limitation year” shall equal the
lesser of: (1) $40,000 adjusted annually as provided in Code Section 415(d)
pursuant to the Regulations, or (2) one-hundred percent (100%) of the
Participant’s “415 Compensation” for such “limitation year.” If the Employer
contribution that would otherwise be contributed or allocated to the
Participant’s accounts would cause the “annual additions” for the “limitation
year” to exceed the maximum “annual additions,” the amount contributed or
allocated will be reduced so that the “annual additions” for the “limitation
year” will equal the maximum “annual additions,” and any amount in excess of the
maximum “annual additions,” which would have been allocated to such Participant
may be allocated to other Participants. For any short “limitation year,” the
dollar limitation in (1) above shall be reduced by a fraction, the numerator of
which is the number of full months in the short “limitation year” and the
denominator of which is twelve (12).

 

 

 

          (b)      For purposes of applying the limitations of Code Section 415,
“annual additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer and (6) allocations under a
simplified employee pension plan. Except, however, the “415 Compensation”
percentage limitation referred to in paragraph (a)(2) above shall not apply to:
(1) any contribution for medical benefits after separation from service (within
the meaning of Code Sections 401(h) or 419A(f)(2)) which is otherwise treated as
an “annual addition,” or (2) any amount otherwise treated as an “annual
addition” under Code Section 415(l)(1).

 

 

 

          (c)     For purposes of applying the limitations of Code Section 415,
the transfer of funds from one qualified plan to another is not an “annual
addition.” In addition, the following are not Employee contributions for the
purposes of Section 4.4(b): (1) rollover contributions (as defined in Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16)); (2) repayments
of loans made to a Participant from the Plan; (3) repayments of distributions
received by an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs);
(4) repayments of distributions received by an Employee pursuant to Code
Section 411(a)(3)(D) (mandatory contributions); and (5) Employee contributions
to a simplified employee pension excludable from gross income under Code
Section 408(k)(6).

 

 

 

          (d)      For purposes of applying the limitations of Code Section 415,
the “limitation year” shall be the Plan Year.

22

--------------------------------------------------------------------------------




 

          (e)      For the purpose of this Section, all qualified defined
contribution plans (whether terminated or not) ever maintained by the Employer
shall be treated as one defined contribution plan.

 

 

 

          (f)      For the purpose of this Section, if the Employer is a member
of a controlled group of corporations, trades or businesses under common control
(as defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified
by Code Section 415(h)), is a member of an affiliated service group (as defined
by Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

 

 

 

          (g)     If this is a plan described in Code Section 413(c) (other than
a plan described in Code Section 413(f)), then all of the benefits or
contributions attributable to a Participant from all of the Employers
maintaining this Plan shall be taken into account in applying the limits of this
Section with respect to such Participant. Furthermore, in applying the
limitations of this Section with respect to such a Participant, the total “415
Compensation” received by the Participant from all of the Employers maintaining
the Plan shall be taken into account.

 

 

 

          (h)(1)  If a Participant participates in more than one defined
contribution plan maintained by the Employer which have different Anniversary
Dates, the maximum “annual additions” under this Plan shall equal the maximum
“annual additions” for the “limitation year” minus any “annual additions”
previously credited to such Participant’s accounts during the “limitation year.”

 

 

 

 

(2)     If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
“annual additions” will be credited to the Participant’s accounts under the
defined contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.

 

 

 

 

 

(3)     If a Participant participates in more than one defined contribution plan
not subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum “annual additions” under this Plan shall equal the
product of (A) the maximum “annual additions” for the “limitation year” minus
any “annual additions” previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the “annual
additions” which would be credited to such Participant’s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.

 

 

 

 

          (i)     Notwithstanding anything contained in this Section to the
contrary, the limitations, adjustments and other requirements prescribed in this
Section shall at all times comply with the provisions of Code Section 415 and
the Regulations thereunder.

23

--------------------------------------------------------------------------------




4.5     ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

 

          (a)     If, as a result of the allocation of Forfeitures, a reasonable
error in estimating a Participant’s Compensation, a reasonable error in
determining the amount of elective deferrals (within the meaning of Code
Section 402(g)(3)) that may be made with respect to any Participant under the
limits of Section 4.4 or other facts and circumstances to which
Regulation 1.415-6(b)(6) shall be applicable, the “annual additions” under this
Plan would cause the maximum “annual additions” to be exceeded for any
Participant, the “excess amount” will be disposed of in one of the following
manners, as uniformly determined by the Administrator for all Participants
similarly situated.

 

 

 

 

(1)     If the Participant is covered by the Plan at the end of the “limitation
year,” then the “excess amount” will be used to reduce the Employer contribution
(including allocation of any Forfeitures) for such Participant in the next
“limitation year,” and each succeeding “limitation year” if necessary;

 

 

 

 

 

(2)     If, after the application of subparagraph (1) above, an “excess amount”
still exists, and the Participant is not covered by the Plan at the end of the
“limitation year,” then the “excess amount” will be held unallocated in a
“Section 415 suspense account.” The “Section 415 suspense account” will be
applied to reduce future Employer contributions (including allocation of any
Forfeitures) for all remaining Participants in the next “limitation year,” and
each succeeding “limitation year” if necessary;

 

 

 

 

 

(3)     If a “Section 415 suspense account” is in existence at any time during
the “limitation year” pursuant to this Section, it will not participate in the
allocation of investment gains and losses of the Trust Fund. If a “Section 415
suspense account” is in existence at any time during a particular “limitation
year,” all amounts in the “Section 415 suspense account” must be allocated and
reallocated to Participants’ accounts before any Employer contributions or any
Employee contributions may be made to the Plan for that “limitation year.”
“Excess amounts” may not be distributed to Participants or Former Participants.

 

 

 

 

          (b)     For purposes of this Article, “excess amount” for any
Participant for a “limitation year” shall mean the excess, if any, of (1) the
“annual additions” which would be credited to the Participant’s account under
the terms of the Plan without regard to the limitations of Code Section 415 over
(2) the maximum “annual additions” determined pursuant to Section 4.4.

 

 

 

          (c)     For purposes of this Section, “Section 415 suspense account”
shall mean an unallocated account equal to the sum of “excess amounts” for all
Participants in the Plan during the “limitation year.”

24

--------------------------------------------------------------------------------




4.6     PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

 

          (a)     With the consent of the Administrator, amounts may be
transferred (within the meaning of Code Section 414(l)) to this Plan from other
tax qualified plans under Code Section 401(a) by Eligible Employees, provided
that the trust from which such funds are transferred permits the transfer to be
made and the transfer will not jeopardize the tax exempt status of the Plan or
Trust or create adverse tax consequences for the Employer. Prior to accepting
any transfers to which this Section applies, the Administrator may require an
opinion of counsel that the amounts to be transferred meet the requirements of
this Section. The amounts transferred shall be set up in a separate account
herein referred to as a Participant’s Transfer Account. Furthermore, for vesting
purposes, the Participant’s portion of the Participant’s Transfer Account
attributable to any transfer shall be subject to Section 7.4(b).

 

 

 

                    Except as permitted by Regulations (including
Regulation 1.411(d)-4), amounts attributable to elective contributions (as
defined in Regulation 1.401(k)-1(g)(3)), including amounts treated as elective
contributions, which are transferred from another qualified plan in a
plan-to-plan transfer (other than a direct rollover) shall be subject to the
distribution limitations provided for in Regulation 1.401(k)-1(d).

 

 

 

          (b)     Amounts in a Participant’s Transfer Account shall be held by
the Trustee pursuant to the provisions of this Plan and may not be withdrawn by,
or distributed to the Participant, in whole or in part, except as provided in
Section 7.9 and paragraph (c) of this Section. The Trustee shall have no duty or
responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.

 

 

 

          (c)     At Normal Retirement Date, or such other date when the
Participant or the Participant’s Beneficiary shall be entitled to receive
benefits, the Participant’s Transfer Account shall be used to provide additional
benefits to the Participant or the Participant’s Beneficiary. Any distributions
of amounts held in a Participant’s Transfer Account shall be made in a manner
which is consistent with and satisfies the provisions of Section 7.5, including,
but not limited to, all notice and consent requirements of Code
Section 411(a)(11) and the Regulations thereunder. Furthermore, such amounts
shall be considered as part of a Participant’s benefit in determining whether an
involuntary cash-out of benefits may be made without Participant consent.

 

 

 

          (d)     The Administrator may direct that Employee transfers made
after a Valuation Date be segregated into a separate account for each
Participant until such time as the allocations pursuant to this Plan have been
made, at which time they may remain segregated or be invested as part of the
general Trust Fund.

25

--------------------------------------------------------------------------------




 

          (e)     This Plan shall not accept any direct or indirect transfers
(as that term is defined and interpreted under Code Section 401(a)(11) and the
Regulations thereunder) from a defined benefit plan, money purchase plan
(including a target benefit plan), stock bonus or profit sharing plan which
would otherwise have provided for a life annuity form of payment to the
Participant.

 

 

 

          (f)     Notwithstanding anything herein to the contrary, a transfer
directly to this Plan from another qualified plan (or a transaction having the
effect of such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit” as
described in Section 9.1.


 

Regulations thereunder) from a defined benefit plan, money purchase plan
(including a target benefit plan), stock bonus or profit sharing plan which
would otherwise have provided for a life annuity form of payment to the
Participant.

 

 

 

          (f)     Notwithstanding anything herein to the contrary, a transfer
directly to this Plan from another qualified plan (or a transaction having the
effect of such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit” as
described in Section 9.1.

4.7          ROLLOVERS FROM OTHER PLANS

 

          (a)     With the consent of the Administrator, the Plan may accept a
“rollover” by Eligible Employees, provided the “rollover” will not jeopardize
the tax-exempt status of the Plan or create adverse tax consequences for the
Employer. Prior to accepting any “rollovers” to which this Section applies, the
Administrator may require the Employee to establish (by providing an opinion of
counsel, or otherwise) that the amounts to be rolled over to this Plan meet the
requirements of this Section. The amounts rolled over shall be set up in a
separate account herein referred to as a Participant’s Rollover Account. Such
account shall be fully Vested at all times and shall not be subject to
Forfeiture for any reason.

 

 

 

          (b)     Amounts in a Participant’s Rollover Account shall be held by
the Trustee pursuant to the provisions of this Plan and may not be withdrawn by,
or distributed to the Participant, in whole or in part, except as provided in
Section 7.9 and paragraph (c) of this Section. The Trustee shall have no duty or
responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.

 

 

 

          (c)     At such date when the Participant or the Participant’s
Beneficiary shall be entitled to receive benefits, the Participant’s Rollover
Account shall be used to provide additional benefits to the Participant or the
Participant’s Beneficiary. Furthermore, amounts in the Participant’s Rollover
Account shall not be considered as part of a Participant’s benefit in
determining whether an involuntary cash-out of benefits may be made without
Participant consent. Any distributions of amounts held in a Participant’s
Rollover Account shall be made in a manner which is consistent with and
satisfies the provisions of Section 7.5, including, but not limited to, all
notice and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder.

 

 

 

          (d)     The Administrator may direct that Employee “rollovers” made
after a Valuation Date be segregated into a separate account for each
Participant until such time as the allocations pursuant to this Plan have been
made, at which time they may remain segregated or be invested as part of the
general Trust Fund.

26

--------------------------------------------------------------------------------




 

          (e)     For purposes of this Section the following definitions shall
apply:

 

 

 

(1)     A “rollover” means: (i) amounts transferred to this Plan directly from
another “eligible retirement plan;” (ii) distributions received by an Employee
from other “eligible retirement plans” which are eligible for tax-free rollover
to an “eligible retirement plan” and which are transferred by the Employee to
this Plan within sixty (60) days following receipt thereof; (iii) amounts
transferred to this Plan from a conduit individual retirement account provided
that the conduit individual retirement account has no assets other than assets
which (A) were previously distributed to the Employee by another “eligible
retirement plan,” (B) were eligible for tax-free rollover to an “eligible
retirement plan” and (C) were deposited in such conduit individual retirement
account within sixty (60) days of receipt thereof; (iv) amounts distributed to
the Employee from a conduit individual retirement account meeting the
requirements of clause (iii) above, and transferred by the Employee to this Plan
within sixty (60) days of receipt thereof from such conduit individual
retirement account; and (v) any other amounts which are eligible to be rolled
over to this Plan pursuant to the Code.

 

 

 

(2)     An “eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b) (other than an endowment contract), a qualified trust (an
employees’ trust described in Code Section 401(a) which is exempt from tax under
Code Section 501(a)), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code Section 457(e)(1)(A), and
an annuity contract described in Code Section 403(b).

4.8     DIRECTED INVESTMENT ACCOUNT

 

          (a)     Each “Qualified Participant” may elect within ninety (90) days
after the close of each Plan Year during the “Qualified Election Period” to
direct the Trustee in writing as to the distribution in cash and/or Company
Stock of 25 percent of the total number of shares of Company Stock acquired by
or contributed to the Plan that have ever been allocated to such “Qualified
Participant’s” Company Stock Account (reduced by the number of shares of Company
Stock previously distributed in cash and/or Company Stock pursuant to a prior
election). In the case of the election year in which the last election can be
made by the Participant, the preceding sentence shall be applied by substituting
“50 percent” for “25 percent.” If the “Qualified Participant” elects to direct
the Trustee as to the distribution of the Participant’s Company Stock Account,
such direction shall be effective no later than 180 days after the close of the
Plan Year to which such direction applies.

 

 

 

                     Notwithstanding the above, if the fair market value
(determined pursuant to Section 6.1 at the Plan Valuation Date immediately
preceding the first day on which a Qualified Participant is eligible to make an
election) of Company Stock acquired by or contributed to the Plan and allocated
to a Qualified Participant s Company Stock Account is $500 or less, then such
Company Stock shall not be subject to this paragraph. For purposes of
determining whether the fair market value exceeds $500, Company Stock held in
accounts of all employee stock ownership plans (as defined in Code
Section 4975(e)(7)) and tax credit employee stock ownership plans (as defined in
Code Section 409(a)) maintained by the Employer or any Affiliated Employer shall
be considered as held by the Plan.

27

--------------------------------------------------------------------------------




 

day on which a “Qualified Participant” is eligible to make an election) of
Company Stock acquired by or contributed to the Plan and allocated to a
“Qualified Participant’s” Company Stock Account is $500 or less, then such
Company Stock shall not be subject to this paragraph. For purposes of
determining whether the fair market value exceeds $500, Company Stock held in
accounts of all employee stock ownership plans (as defined in Code
Section 4975(e)(7)) and tax credit employee stock ownership plans (as defined in
Code Section 409(a)) maintained by the Employer or any Affiliated Employer shall
be considered as held by the Plan.

 

 

 

          (b)     For the purposes of this Section the following definitions
shall apply:

 

 

 

(1)      “Qualified Participant” means any Participant or Former Participant who
has completed ten (10) Years of Service as a Participant and has attained age
55.

 

 

 

(2)      “Qualified Election Period” means the six (6) Plan Year period
beginning with the first Plan Year in which the Participant first became a
“Qualified Participant.”

4.9     QUALIFIED MILITARY SERVICE

                    Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service will be provided in accordance with Code
Section 414(u).

ARTICLE V
FUNDING AND INVESTMENT POLICY

5.1     INVESTMENT POLICY

 

          (a)     The Plan is designed to invest primarily in Company Stock.

 

 

 

          (b)     With due regard to subparagraph (a) above, the Administrator
may also direct the Trustee to invest funds under the Plan in other property
described in the Trust or in life insurance policies to the extent permitted by
subparagraph (c) below, or the Trustee may hold such funds in cash or cash
equivalents.

 

 

 

          (c)     With due regard to subparagraph (a) above, the Administrator
may also direct the Trustee to invest funds under the Plan in insurance policies
on the life of any “keyman” Employee. The proceeds of a “keyman” insurance
policy may not be used for the repayment of any indebtedness owed by the Plan
which is secured by Company Stock. In the event any “keyman” insurance is
purchased by the Trustee, the premiums paid thereon during any Plan Year, net of
any policy dividends and increases in cash surrender values, shall be treated as
the cost of Plan investment and any death benefit or cash surrender value
received shall be treated as proceeds from an investment of the Plan.

28

--------------------------------------------------------------------------------




 

          (d)     The Plan may not obligate itself to acquire Company Stock from
a particular holder thereof at an indefinite time determined upon the happening
of an event such as the death of the holder.

 

 

 

          (e)     The Plan may not obligate itself to acquire Company Stock
under a put option binding upon the Plan. However, at the time a put option is
exercised, the Plan may be given an option to assume the rights and obligations
of the Employer under a put option binding upon the Employer.

 

 

 

          (f)     All purchases of Company Stock shall be made at a price which,
in the judgment of the Administrator, does not exceed the fair market value
thereof. All sales of Company Stock shall be made at a price which, in the
judgment of the Administrator, is not less than the fair market value thereof.
The valuation rules set forth in Article VI shall be applicable.

5.2     TRANSACTIONS INVOLVING COMPANY STOCK

 

          (a)     No portion of the Trust Fund attributable to (or allocable in
lieu of) Company Stock acquired by the Plan in a sale to which Code Section 1042
applies may accrue or be allocated directly or indirectly under any plan
maintained by the Employer meeting the requirements of Code Section 401(a):

 

 

 

 

          (1)     during the “Nonallocation Period,” for the benefit of

 

 

 

 

 

(i)     any taxpayer who makes an election under Code Section 1042(a) with
respect to Company Stock,

 

 

 

 

 

(ii)     any individual who is related to the taxpayer (within the meaning of
Code Section 267(b)), or

 

 

 

 

           (2)     for the benefit of any other person who owns (after
application of Code Section 318(a) applied without regard to the employee trust
exception in Code Section 318(a)(2)(B)(i)) more than 25 percent of

 

 

 

 

 

(i)     any class of outstanding stock of the Employer or Affiliated Employer
which issued such Company Stock, or

 

 

 

 

 

(ii)     the total value of any class of outstanding stock of the Employer or
Affiliated Employer.

 

 

 

 

          (b)     Except, however, subparagraph (a)(1)(ii) above shall not apply
to lineal descendants of the taxpayer, provided that the aggregate amount
allocated to the benefit of all such lineal descendants during the
“Nonallocation Period” does not exceed more than five (5) percent of the Company
Stock (or amounts allocated in lieu thereof) held by the Plan which are
attributable to a sale to the Plan by any person related to such descendants
(within the meaning of Code Section 267(c)(4)) in a transaction to which Code
Section 1042 is applied.

29

--------------------------------------------------------------------------------




 

          (c)     A person shall be treated as failing to meet the stock
ownership limitation under paragraph (a)(2) above if such person fails such
limitation:

 

 

 

          (1)     at any time during the one (1) year period ending on the date
of sale of Company Stock to the Plan, or

 

 

 

          (2)     on the date as of which Company Stock is allocated to
Participants in the Plan.

 

 

 

          (d)     For purposes of this Section, “Nonallocation Period” means the
period beginning on the date of the sale of the Company Stock and ending on the
date which is ten (10) years after the date of sale.

ARTICLE VI
VALUATIONS

6.1     VALUATION OF THE TRUST FUND

                    The Administrator shall direct the Trustee, as of each
Valuation Date, to determine the net worth of the assets comprising the Trust
Fund as it exists on the Valuation Date. In determining such net worth, the
Trustee shall value the assets comprising the Trust Fund at their fair market
value (or their contractual value in the case of a Contract or Policy) as of the
Valuation Date and shall deduct all expenses for which the Trustee has not yet
obtained reimbursement from the Employer or the Trust Fund.

6.2     METHOD OF VALUATION

                    Valuations must be made in good faith and based on all
relevant factors for determining the fair market value of securities. In the
case of a transaction between a Plan and a disqualified person, value must be
determined as of the date of the transaction. For all other Plan purposes, value
must be determined as of the most recent Valuation Date under the Plan. An
independent appraisal will not in itself be a good faith determination of value
in the case of a transaction between the Plan and a disqualified person.
However, in other cases, a determination of fair market value based on at least
an annual appraisal independently arrived at by a person who customarily makes
such appraisals and who is independent of any party to the transaction will be
deemed to be a good faith determination of value. Company Stock not readily
tradeable on an established securities market shall be valued by an independent
appraiser meeting requirements similar to the requirements of the Regulations
prescribed under Code Section 170(a)(1).

ARTICLE VII
DETERMINATION AND DISTRIBUTION OF BENEFITS

7.1     DETERMINATION OF BENEFITS UPON RETIREMENT

                    Every Participant may terminate employment with the Employer
and retire for the purposes hereof on the Participant’s Normal Retirement Date.
However, a Participant may postpone the termination of employment with the
Employer to a later date, in which event the participation of such Participant
in the Plan, including the right to receive allocations pursuant to

30

--------------------------------------------------------------------------------




Section 4.3, shall continue until such Participant’s Late Retirement Date. Upon
a Participant’s Retirement Date or attainment of Normal Retirement Date without
termination of employment with the Employer, or as soon thereafter as is
practicable, the Trustee shall distribute, at the election of the Participant,
all amounts credited to such Participant’s Account in accordance with
Sections 7.5 and 7.6.

7.2     DETERMINATION OF BENEFITS UPON DEATH

 

          (a)     Upon the death of a Participant before the Participant’s
Retirement Date or other termination of employment, all amounts credited to such
Participant’s Account shall become fully Vested. If elected, distribution of the
Participant’s Account shall commence not later than one (1) year after the close
of the Plan Year in which such Participant’s death occurs. The Administrator
shall direct the Trustee, in accordance with the provisions of Sections 7.5 and
7.6, to distribute the value of the deceased Participant’s accounts to the
Participant’s Beneficiary.

 

 

 

          (b)     Upon the death of a Former Participant, the Administrator
shall direct the Trustee, in accordance with the provisions of Sections 7.5 and
7.6, to distribute any remaining Vested amounts credited to the accounts of a
deceased Former Participant to such Former Participant’s Beneficiary.

 

 

 

          (c)     The Administrator may require such proper proof of death and
such evidence of the right of any person to receive payment of the value of the
account of a deceased Participant or Former Participant as the Administrator may
deem desirable. The Administrator’s determination of death and of the right of
any person to receive payment shall be conclusive.

 

 

 

          (d)     The Beneficiary of the death benefit payable pursuant to this
Section shall be the Participant’s spouse. Except, however, the Participant may
designate a Beneficiary other than the spouse if:

 

 

 

 

(1)     the spouse has waived the right to be the Participant’s Beneficiary, or

 

 

 

 

 

(2)     the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no “qualified domestic relations order” as defined in Code
Section 414(p) which provides otherwise), or

 

 

 

 

 

(3)     the Participant has no spouse, or

 

 

 

 

 

(4)     the spouse cannot be located.

 

 

 

 

                    In such event, the designation of a Beneficiary shall be
made on a form satisfactory to the Administrator. A Participant may at any time
revoke a designation of a Beneficiary or change a Beneficiary by filing written
(or in such other form as permitted by the Internal Revenue Service) notice of
such revocation or change with the Administrator. However, the Participant’s
spouse

31

--------------------------------------------------------------------------------




 

must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.

 

 

 

          (e)     In the event no valid designation of Beneficiary exists, or if
the Beneficiary is not alive at the time of the Participant’s death, the death
benefit will be paid in the following order of priority to:

 

 

 

          (1)     the Participant’s surviving spouse;

 

 

 

          (2)     the Participant’s children, including adopted children, per
stirpes;

 

 

 

          (3)     the Participant’s surviving parents in equal shares; or

 

 

 

          (4)     the Participant’s estate.

 

 

 

                    If the Beneficiary does not predecease the Participant, but
dies prior to distribution of the death benefit, the death benefit will be paid
to the Beneficiary’s estate.

 

 

 

          (f)     Notwithstanding anything in this Section to the contrary, if a
Participant has designated the spouse as a Beneficiary, then a divorce decree or
a legal separation that relates to such spouse shall revoke the Participant’s
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

 

 

 

          (g)     Any consent by the Participant’s spouse to waive any rights to
the death benefit must be in writing (or in such other form as permitted by the
Internal Revenue Service), must acknowledge the effect of such waiver, and be
witnessed by a Plan representative or a notary public. Further, the spouse’s
consent must be irrevocable and must acknowledge the specific nonspouse
Beneficiary.

7.3     DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

                    In the event of a Participant’s Total and Permanent
Disability prior to the Participant’s Retirement Date or other termination of
employment, all amounts credited to such Participant’s Account shall become
fully Vested. In the event of a Participant’s Total and Permanent Disability,
the Administrator, in accordance with the provisions of Sections 7.5 and 7.6,
shall direct the distribution to such Participant of all Vested amounts credited
to such Participant’s Account. If such Participant elects, distribution shall
commence not later than one (1) year after the close of the Plan Year in which
Total and Permanent Disability occurs.

7.4     DETERMINATION OF BENEFITS UPON TERMINATION

 

          (a)     If a Participant’s employment with the Employer is terminated
for any reason other than death, Total and Permanent Disability or retirement,
then such Participant shall be entitled to such benefits as are provided
hereinafter pursuant to this Section 7.4.

32

--------------------------------------------------------------------------------




 

                    If a portion of a Participant’s Account is forfeited,
Company Stock allocated to the Participant’s Company Stock Account must be
forfeited only after the Participant’s Other Investments Account has been
depleted. If interest in more than one class of Company Stock has been allocated
to a Participant’s Account, the Participant must be treated as forfeiting the
same proportion of each such class.

 

 

 

                    Distribution of the funds due to a Terminated Participant
shall be made on the occurrence of an event which would result in the
distribution had the Terminated Participant remained in the employ of the
Employer (upon the Participant’s death, Total and Permanent Disability or Normal
Retirement). However, at the election of the Participant, the Administrator
shall direct the Trustee that the entire Vested portion of the Terminated
Participant’s Account to be payable to such Terminated Participant as soon as
administratively feasible after termination of employment. Any distribution
under this paragraph shall be made in a manner which is consistent with and
satisfies the provisions of Section 7.5 and 7.6, including, but not limited to,
all notice and consent requirements of Code Section 411(a)(11) and the
Regulations thereunder.

 

 

 

                    If the value of a Terminated Participant’s Vested benefit
derived from Employer and Employee contributions does not exceed $5,000, then
the Administrator shall direct the Trustee to cause the entire Vested benefit to
be paid to such Participant in a single lump sum as soon as administratively
feasible after termination of employment.

 

 

 

          (b)     The Vested portion of any Participant’s Account shall be a
percentage of the total amount credited to the Participant’s Account determined
on the basis of the Participant’s number of Years of Service according to the
following schedule:

Vesting Schedule

Years of Service

 

Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Less than 3

 

 

0

%

3

 

 

100

%

 

 

 

 

 


 

          (c)     Notwithstanding the vesting schedule above, upon the complete
discontinuance of the Employer contributions to the Plan or upon any full or
partial termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.

 

 

 

          (d)     The computation of a Participant’s nonforfeitable percentage
of such Participant’s interest in the Plan shall not be reduced as the result of
any direct or indirect amendment to this Plan. In the event that the Plan is
amended to change or modify any vesting schedule, or if the Plan is amended in
any way that

33

--------------------------------------------------------------------------------




7.5     DISTRIBUTION OF BENEFITS

 

          (a)     The Administrator, pursuant to the election of the
Participant, shall direct the Trustee to distribute to a Participant or such
Participant’s Beneficiary any amount to which the Participant is entitled under
the Plan in one or more of the following methods:


 

(1)     One lump-sum payment.

 

 

 

(2)     For purposes of Sections 7.5(e) and 7.5(f), payments over a period
certain in monthly, quarterly, semiannual, or annual installments. The period
over which such payment is to be made shall not extend beyond the earlier of the
Participant’s life expectancy (or the joint life expectancy of the Participant
and the Participant’s “designated Beneficiary”).


 

          (b)     Any distribution to a Participant who has a benefit which
exceeds $5,000, shall require such Participant’s written (or in such other form
as permitted by the Internal Revenue Service) consent if such distribution
commences prior to the time the benefit is “immediately distributable.” A
benefit is “immediately distributable” if any part of the benefit could be
distributed to the Participant (or surviving spouse) before the Participant
attains (or would have attained if not deceased) the later of the Participant’s
Normal Retirement Age or age 62. With regard to this required consent:


 

(1)     The Participant must be informed of the right to defer receipt of the
distribution. If a Participant fails to consent, it shall be deemed an election
to defer the commencement of payment of any benefit. However, any election to
defer the receipt of benefits shall not apply with respect to distributions
which are required under Section 7.5(e).

34

--------------------------------------------------------------------------------




 

(2)     Notice of the rights specified under this paragraph shall be provided no
less than thirty (30) days and no more than ninety (90) days before the date the
distribution commences.

 

 

 

(3)     Written (or such other form as permitted by the Internal Revenue
Service) consent of the Participant to the distribution must not be made before
the Participant receives the notice and must not be made more than ninety (90)
days before the date the distribution commences.

 

 

 

(4)     No consent shall be valid if a significant detriment is imposed under
the Plan on any Participant who does not consent to the distribution.


 

                    Any such distribution may commence less than thirty (30)
days after the notice required under Regulation 1.411(a)-11(c) is given,
provided that: (1) the Administrator clearly informs the Participant that the
Participant has a right to a period of at least thirty (30) days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and, if applicable, a particular distribution option), and (2) the Participant,
after receiving the notice, affirmatively elects a distribution.

 

 

 

          (c)     Notwithstanding anything herein to the contrary, the
Administrator may direct that cash dividends on shares of Company Stock
allocable to Participants’ Company Stock Accounts be:


 

(1)     Paid by the Employer directly in cash to the Participants in the Plan or
their Beneficiaries.

 

 

 

(2)     Paid to the Plan and distributed in cash to Participants in the Plan or
their Beneficiaries no later than ninety (90) days after the close of the Plan
Year in which paid.

 

 

 

(3)     At the election of Participants or their Beneficiaries, paid in
accordance with paragraph (1) or (2) above, or paid to the Plan and reinvested
in Company Stock; provided, however, that if cash dividends are reinvested in
Company Stock, then Company Stock allocated to the Participant’s Company Stock
Account shall have a fair market value not less than the amount of cash
dividends which would have been allocated to such Participant’s Other Investment
Account for the year.

 

 

 

(4)     Allocated to Participants’ Other Investment Accounts.


 

          (d)     Any part of a Participant’s benefit which is retained in the
Plan after the Anniversary Date on which the Participant’s participation ends
will continue to be treated as a Company Stock Account or as an Other
Investments Account (subject to Section 7.4(a)) as provided in Article IV.
However, neither account will be credited with any further Employer
contributions or Forfeitures.

35

--------------------------------------------------------------------------------




 

          (e)     Notwithstanding any provision in the Plan to the contrary, the
distribution of a Participant’s benefits will be made in accordance with the
following requirements and will otherwise comply with Code Section 401(a)(9) and
the Regulations thereunder, the provisions of which are incorporated herein by
reference:


 

(1)     A Participant’s benefits will be distributed not later than April 1st of
the calendar year following the later of (i) the calendar year in which the
Participant attains age 70 1/2 or (ii) the calendar year in which the
Participant retires, provided, however, that this clause (ii) shall not apply in
the case of a Participant who is a “five (5) percent owner” at any time during
the Plan Year ending with or within the calendar year in which such owner
attains age 70 1/2. Such distribution shall be equal to or greater than any
required distribution.

 

 

 

Alternatively, distributions to a Participant must begin no later than the
applicable April 1st as determined above and must be made over a period certain
measured by the Life Expectancy of the Participant (or joint Life Expectancies
of the Participant and the Participant’s “designated Beneficiary”) in accordance
with Regulations. Such distributions will be equal to or greater than any
required distribution.

 

 

 

(2)     Distributions to a Participant and the Participant’s Beneficiaries will
only be made in accordance with the incidental death benefit requirements of
Code Section 401(a)(9)(G) and the Regulations thereunder.

 

 

 

(3)     Unless the Participant’s interest is distributed in a single sum on or
before the required beginning date specified in (1) above, the minimum amount
that will be distributed for each Distribution Calendar Year (including the
first Distribution Calendar Year and the Distribution Calendar Year that
includes the Participant’s date of death) is the lesser of:


 

(i)      the quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in
Regulation 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the Distribution Calendar Year; or

 

 

 

(ii)     if the Participant’s sole “designated Beneficiary” for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Regulation 1.401(a)(9)-9, using the Participant’s and spouse’s
attained ages as of the Participant’s and spouse’s birthdays in the Distribution
Calendar Year.


 

(f)     Notwithstanding any provision in the Plan to the contrary, distributions
upon the death of a Participant will be made in accordance with the following
requirements and will otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder, the provisions of which are incorporated be reference.

36

--------------------------------------------------------------------------------




 

(1)     If the Participant dies on or after the date distributions begin and
there is a “designated Beneficiary,” then the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the longer of the remaining Life Expectancy of the
Participant or the remaining Life Expectancy of the Participant’s “designated
Beneficiary,” determined as follows:


 

(i)     The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.

 

 

 

(ii)     If the Participant’s surviving spouse is the Participant’s sole
“designated Beneficiary,” then the remaining Life Expectancy of the surviving
spouse is calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

 

 

(iii)     If the Participant’s surviving spouse is not the Participant’s sole
“designated Beneficiary,” then the “designated Beneficiary’s” remaining Life
Expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.


 

          However, if there is no “designated Beneficiary” as of September 30th
of the year after the year of the Participant’s death, then the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.


 

(2)      If a Participant dies before the date distributions begin, then the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:


 

(i)     If the Participant’s surviving spouse is the Participant’s sole
“designated Beneficiary,” then distributions to the surviving spouse will begin
by December 31st of the calendar year immediately following the calendar year in
which the Participant died, or by December 31st of the calendar year in which
the Participant would have attained age 70 1/2, if later.

37

--------------------------------------------------------------------------------




 

(ii)     If the Participant’s surviving spouse is not the Participant’s sole
“designated Beneficiary,” then distributions to the “designated Beneficiary”
will begin by December 31st of the calendar year immediately following the
calendar year in which the Participant died.

 

 

 

(iii)     If there is no “designated Beneficiary” as of September 30th of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31st of the calendar year containing
the fifth anniversary of the Participant’s death.

 

 

 

(iv)     If the Participant is survived by a “designated Beneficiary,” then the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s “designated Beneficiary,” determined as provided in
Section 7.5(f)(1).

 

 

 

(v)     If the Participant’s surviving spouse is the Participant’s sole
“designated Beneficiary” and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, then this Section 7.5(f)(2),
other than Section 7.5(f)(2)(i), will apply as if the surviving spouse were the
Participant.


 

(3)     For purposes of this Section 7.5(f), the Participant’s death benefit
will be distributed to the Participant’s Beneficiaries subject to the following
rules:


 

(i) Distributions are considered to begin on the Participant’s required
beginning date. However, if Section 7.5(f)(2)(v) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse.

 

 

 

(ii)     Unless the Participant’s interest is distributed in a single sum on or
before the required beginning date, as of the first Distribution Calendar Year
distributions will be made in accordance with Section 7.5(f).


 

          (g)     Except as limited by Sections 7.5 and 7.6, whenever the
Trustee is to make a distribution or to commence a series of payments, the
distribution or series of payments may be made or begun on such date or as soon
thereafter as is practicable. However, unless a Former Participant elects in
writing to defer the receipt of benefits (such election may not result in a
death benefit that is more than incidental), the payment of benefits shall begin
not later than the sixtieth (60th) day after the close of the Plan Year in which
the latest of the following events occurs:

38

--------------------------------------------------------------------------------




 

(1)     the date on which the Participant attains the earlier of age 65 or the
Normal Retirement Age specified herein;

 

 

 

(2)     the tenth (10th) anniversary of the year in which the Participant
commenced participation in the Plan; or

 

 

 

(3)      date the Participant terminates his service with the Employer.


 

          (h)     If a distribution is made to a Participant who has not severed
employment and who is not fully Vested in the Participant’s Account and the
Participant may increase the Vested percentage in such account, then, at any
relevant time the Participant’s Vested portion of the account will be equal to
an amount (“X”) determined by the formula:


 

X equals P(AB plus D) - D


 

                    For purposes of applying the formula: P is the Vested
percentage at the relevant time, AB is the account balance at the relevant time,
and D is the amount of distribution.

7.6     HOW PLAN BENEFIT WILL BE DISTRIBUTED

 

          (a)    Distribution of a Participant’s benefit may be made in cash or
Company Stock or both, provided, however, that if a Participant or Beneficiary
so demands, such benefit shall be distributed only in the form of Company Stock.
Prior to making a distribution of benefits, the Administrator shall advise the
Participant or the Participant’s Beneficiary, in writing (or such other form as
permitted by the Internal Revenue Service), of the right to demand that benefits
be distributed solely in Company Stock.

 

 

 

          (b)     If a Participant or Beneficiary demands that benefits be
distributed solely in Company Stock, distribution of a Participant’s benefit
will be made entirely in whole shares or other units of Company Stock. Any
balance in a Participant’s Other Investments Account will be applied to acquire
for distribution the maximum number of whole shares or other units of Company
Stock at the then fair market value. Any fractional unit value unexpended will
be distributed in cash. If Company Stock is not available for purchase by the
Trustee, then the Trustee shall hold such balance until Company Stock is
acquired and then make such distribution, subject to Sections 7.5(g) and 7.5(e).

 

 

 

          (c)     The Trustee will make distribution from the Trust only on
instructions from the Administrator.

 

 

 

          (d)     Notwithstanding anything contained herein to the contrary, if
the Employer charter or by-laws restrict ownership of substantially all shares
of Company Stock to Employees and the Trust Fund, as described in Code
Section 409(h)(2)(B)(ii)(I), then the Administrator shall distribute a
Participant’s Account entirely in cash without granting the Participant the
right to demand distribution in shares of Company Stock.

39

--------------------------------------------------------------------------------




 

          (e)     Except as otherwise provided herein, Company Stock distributed
by the Trustee may be restricted as to sale or transfer by the by-laws or
articles of incorporation of the Employer, provided restrictions are applicable
to all Company Stock of the same class. If a Participant is required to offer
the sale of Company Stock to the Employer before offering to sell Company Stock
to a third party, in no event may the Employer pay a price less than that
offered to the distributee by another potential buyer making a bona fide offer
and in no event shall the Trustee pay a price less than the fair market value of
the Company Stock.

7.7     DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

                    In the event a distribution is to be made to a minor or
incompetent Beneficiary, then the Administrator may direct that such
distribution be paid to the legal guardian, or if none in the case of a minor
Beneficiary, to a parent of such Beneficiary or a responsible adult with whom
the Beneficiary maintains residence, or to the custodian for such Beneficiary
under the Uniform Gift to Minors Act or Gift to Minors Act, if such is permitted
by the laws of the state in which said Beneficiary resides. Such a payment to
the legal guardian, custodian or parent of a minor Beneficiary shall fully
discharge the Trustee, Employer, and Plan from further liability on account
thereof.

7.8     LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

                    In the event that all, or any portion, of the distribution
payable to a Participant or Beneficiary hereunder shall, at the later of the
Participant’s attainment of age 62 or Normal Retirement Age, remain unpaid
solely by reason of the inability of the Administrator, after sending a
registered letter, return receipt requested, to the last known address, and
after further diligent effort, to ascertain the whereabouts of such Participant
or Beneficiary, the amount so distributable shall be treated as a Forfeiture
pursuant to the Plan. Notwithstanding the foregoing, if the value of a
Participant’s Vested benefit derived from Employer and Employee contributions
does not exceed $5,000, then the amount distributable may, in the sole
discretion of the Administrator, either be treated as a Forfeiture, or be paid
directly to an individual retirement account described in Code Section 408(a) or
individual retirement annuity described in Code Section 408(b) at the time it is
determined that the whereabouts of the Participant or the Participant’s
Beneficiary cannot be ascertained. In the event a Participant or Beneficiary is
located subsequent to the Forfeiture, such benefit shall be restored, first from
Forfeitures, if any, and then from an additional Employer contribution if
necessary. However, regardless of the preceding, a benefit which is lost by
reason of escheat under applicable state law is not treated as a Forfeiture for
purposes of this Section nor as an impermissible forfeiture under the Code.

7.9     PRE-RETIREMENT DISTRIBUTION

                    At such time as a Participant shall have attained the age of
65 years, the Administrator, at the election of the Participant who has not
severed employment with the Employer, shall direct the Trustee to distribute all
or a portion of the amount then credited to the accounts maintained on behalf of
the Participant. However, no distribution from the Participant’s

40

--------------------------------------------------------------------------------




account shall occur prior to 100% vesting. In the event that the Administrator
makes such a distribution, the Participant shall continue to be eligible to
participate in the Plan on the same basis as any other Employee. Any
distribution made pursuant to this Section shall be made in a manner consistent
with Sections 7.5 and 7.6, including, but not limited to, all notice and consent
requirements of Code Section 411(a)(11) and the Regulations thereunder.

7.10     QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

                    All rights and benefits, including elections, provided to a
Participant in this Plan shall be subject to the rights afforded to any
“alternate payee” under a “qualified domestic relations order.” Furthermore, a
distribution to an “alternate payee” shall be permitted if such distribution is
authorized by a “qualified domestic relations order,” even if the affected
Participant has not separated from service and has not reached the “earliest
retirement age” under the Plan. For the purposes of this Section, “alternate
payee,” “qualified domestic relations order” and “earliest retirement age” shall
have the meaning set forth under Code Section 414(p).

ARTICLE VIII
TRUSTEE

8.1     BASIC RESPONSIBILITIES OF THE TRUSTEE

 

(a)     The Trustee shall have the following categories of responsibilities:

 

 

 

(1)     Consistent with the “funding policy and method” determined by the
Employer, to invest, manage, and control the Plan assets subject, however, to
the direction of the Employer or an Investment Manager appointed by the Employer
or any agent of the Employer;

 

 

 

(2)     At the direction of the Administrator, to pay benefits required under
the Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and

 

 

 

(3)     To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 8.7.


 

          (b     )In the event that the Trustee shall be directed by the
Employer, or an Investment Manager or other agent appointed by the Employer with
respect to the investment of any or all Plan assets, the Trustee shall have no
liability with respect to the investment of such assets, but shall be
responsible only to execute such investment instructions as so directed.


 

(1)     The Trustee shall be entitled to rely fully on the written (or other
form acceptable to the Administrator and the Trustee, including, but not limited
to, voice recorded) instructions of the Employer, or any Fiduciary or
nonfiduciary agent of the Employer, in the discharge of such duties, and shall
not be liable for any loss or other liability, resulting from such direction (or
lack of direction) of the investment of any part of the Plan assets.

41

--------------------------------------------------------------------------------




 

(2)     The Trustee may delegate the duty of executing such instructions to any
nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.


 

          (c)     If there shall be more than one Trustee, they shall act by a
majority of their number, but may authorize one or more of them to sign papers
on their behalf.

8.2     INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

 

          (a)     The Trustee shall invest and reinvest the Trust Fund to keep
the Trust Fund invested without distinction between principal and income and in
such securities or property, real or personal, wherever situated, as the Trustee
shall deem advisable, including, but not limited to, stocks, common or
preferred, open-end or close-end mutual funds, bonds and other evidences of
indebtedness or ownership, and real estate or any interest therein. The Trustee
shall at all times in making investments of the Trust Fund consider, among other
factors, the short and long-term financial needs of the Plan on the basis of
information furnished by the Employer. In making such investments, the Trustee
shall not be restricted to securities or other property of the character
expressly authorized by the applicable law for trust investments; however, the
Trustee shall give due regard to any limitations imposed by the Code or the Act
so that at all times the Plan may qualify as an Employee Stock Ownership Plan
and Trust.

 

 

 

          (b)     The Trustee may employ a bank or trust company pursuant to the
terms of its usual and customary bank agency agreement, under which the duties
of such bank or trust company shall be of a custodial, clerical and
record-keeping nature.

 

 

 

          (c)     In the event the Trustee invests any part of the Trust Fund,
pursuant to the directions of the Administrator, in any shares of stock issued
by the Employer, and the Administrator thereafter directs the Trustee to dispose
of such investment, or any part thereof, under circumstances which, in the
opinion of counsel for the Trustee, require registration of the securities under
the Securities Act of 1933 and/or qualification of the securities under the Blue
Sky laws of any state or states, then the Employer at its own expense, will take
or cause to be taken any and all such action as may be necessary or appropriate
to effect such registration and/or qualification.

8.3     OTHER POWERS OF THE TRUSTEE

                    The Trustee, in addition to all powers and authorities under
common law, statutory authority, including the Act, and other provisions of the
Plan, shall have the following powers and authorities, to be exercised in the
Trustee’s sole discretion:

 

          (a)     To purchase, or subscribe for, any securities or other
property and to retain the same. In conjunction with the purchase of securities,
margin accounts may be opened and maintained;

42

--------------------------------------------------------------------------------




 

          (b)     To sell, exchange, convey, transfer, grant options to
purchase, or otherwise dispose of any securities or other property held by the
Trustee, by private contract or at public auction. No person dealing with the
Trustee shall be bound to see to the application of the purchase money or to
inquire into the validity, expediency, or propriety of any such sale or other
disposition, with or without advertisement;

 

 

 

          (c)     To vote upon any stocks, bonds, or other securities; to give
general or special proxies or powers of attorney with or without power of
substitution; to exercise any conversion privileges, subscription rights or
other options, and to make any payments incidental thereto; to oppose, or to
consent to, or otherwise participate in, corporate reorganizations or other
changes affecting corporate securities, and to delegate discretionary powers,
and to pay any assessments or charges in connection therewith; and generally to
exercise any of the powers of an owner with respect to stocks, bonds,
securities, or other property. However, the Trustee shall not vote proxies
relating to securities for which it has not been assigned full investment
management responsibilities. In those cases where another party has such
investment authority or discretion, the Trustee will deliver all proxies to said
party who will then have full responsibility for voting those proxies;

 

 

 

          (d)     To cause any securities or other property to be registered in
the Trustee’s own name or in the name of one or more of the Trustee’s nominees,
in a clearing corporation, in a depository, or in entry form or in bearer form,
but the books and records of the Trustee shall at all times show that all such
investments are part of the Trust Fund;

 

 

 

          (e)     To borrow or raise money for the purposes of the Plan in such
amount, and upon such terms and conditions, as the Trustee shall deem advisable;
and for any sum so borrowed, to issue a promissory note as Trustee, and to
secure the repayment thereof by pledging all, or any part, of the Trust Fund;
and no person lending money to the Trustee shall be bound to see to the
application of the money lent or to inquire into the validity, expediency, or
propriety of any borrowing;

 

 

 

          (f)     To keep such portion of the Trust Fund in cash or cash
balances as the Trustee may, from time to time, deem to be in the best interests
of the Plan, without liability for interest thereon;

 

 

 

          (g)     To accept and retain for such time as the Trustee may deem
advisable any securities or other property received or acquired as Trustee
hereunder, whether or not such securities or other property would normally be
purchased as investments hereunder;

 

 

 

          (h)     To make, execute, acknowledge, and deliver any and all
documents of transfer and conveyance and any and all other instruments that may
be necessary or appropriate to carry out the powers herein granted;

43

--------------------------------------------------------------------------------




 

          (i)     To settle, compromise, or submit to arbitration any claims,
debts, or damages due or owing to or from the Plan, to commence or defend suits
or legal or administrative proceedings, and to represent the Plan in all suits
and legal and administrative proceedings;

 

 

 

(j)     To employ suitable agents and counsel and to pay their reasonable
expenses and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;

 

 

 

          (k)     To apply for and procure from responsible insurance companies,
to be selected by the Administrator, as an investment of the Trust Fund such
annuity, or other Contracts (on the life of any Participant) as the
Administrator shall deem proper; to exercise, at any time or from time to time,
whatever rights and privileges may be granted under such annuity, or other
Contracts; to collect, receive, and settle for the proceeds of all such annuity
or other Contracts as and when entitled to do so under the provisions thereof;

 

 

 

          (l)     To invest funds of the Trust in time deposits or savings
accounts bearing a reasonable rate of interest or in cash or cash balances
without liability for interest thereon;

 

 

 

          (m)     To invest in Treasury Bills and other forms of United States
government obligations;

 

 

 

          (n)     To invest in shares of investment companies registered under
the Investment Company Act of 1940;

 

 

 

          (o)     To deposit monies in federally insured savings accounts or
certificates of deposit in banks or savings and loan associations;

 

 

 

          (p)     To vote Company Stock as provided in Section 8.4;

 

 

 

          (q)     To consent to or otherwise participate in reorganizations,
recapitalizations, consolidations, mergers and similar transactions with respect
to Company Stock or any other securities and to pay any assessments or charges
in connection therewith;

 

 

 

          (r)     To deposit such Company Stock (but only if such deposit does
not violate the provisions of Section 8.4 hereof) or other securities in any
voting trust, or with any protective or like committee, or with a trustee or
with depositories designated thereby;

 

 

 

          (s)     To sell or exercise any options, subscription rights and
conversion privileges and to make any payments incidental thereto;

 

          (t)     To exercise any of the powers of an owner, with respect to
such Company Stock and other securities or other property comprising the Trust
Fund. The Administrator, with the Trustee’s approval, may authorize the Trustee
to act on any administrative matter or class of matters with respect to which
direction or instruction to the Trustee by the Administrator is called for
hereunder without specific direction or other instruction from the
Administrator;

44

--------------------------------------------------------------------------------




 

          (u)     To sell, purchase and acquire put or call options if the
options are traded on and purchased through a national securities exchange
registered under the Securities Exchange Act of 1934, as amended, or, if the
options are not traded on a national securities exchange, are guaranteed by a
member firm of the New York Stock Exchange regardless of whether such options
are covered; and

 

 

 

          (v)     To do all such acts and exercise all such rights and
privileges, although not specifically mentioned herein, as the Trustee may deem
necessary to carry out the purposes of the Plan.

8.4     VOTING COMPANY STOCK

                    The Trustee shall vote all Company Stock held by it as part
of the Plan assets at such time and in such manner as the Administrator shall
direct. Provided, however, that if any agreement entered into by the Trust
provides for voting of any shares of Company Stock pledged as security for any
obligation of the Plan, then such shares of Company Stock shall be voted in
accordance with such agreement. If the Administrator fails or refuses to give
the Trustee timely instructions as to how to vote any Company Stock as to which
the Trustee otherwise has the right to vote, the Trustee shall not exercise its
power to vote such Company Stock and shall consider the Administrator’s failure
or refusal to give timely instructions as an exercise of the Administrator’s
rights and a directive to the Trustee not to vote said Company Stock.

                    Notwithstanding the foregoing, if the Employer has a
registration-type class of securities, each Participant or Beneficiary shall be
entitled to direct the Trustee as to the manner in which the Company Stock which
is entitled to vote and which is allocated to the Company Stock Account of such
Participant or Beneficiary is to be voted. If the Employer does not have a
registration-type class of securities, each Participant or Beneficiary in the
Plan shall be entitled to direct the Trustee as to the manner in which voting
rights on shares of Company Stock which are allocated to the Company Stock
Account of such Participant or Beneficiary are to be exercised with respect to
any corporate matter which involves the voting of such shares with respect to
the approval or disapproval of any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets of a trade or business, or such similar transaction as
prescribed in Regulations. For purposes of this Section the term
“registration-type class of securities” means: (A) a class of securities
required to be registered under Section 12 of the Securities Exchange Act of
1934; and (B) a class of securities which would be required to be so registered
except for the exemption from registration provided in subsection (g)(2)(H) of
such Section 12.

                    If the Employer does not have a registration-type class of
securities and the by-laws of the Employer require the Plan to vote an issue in
a manner that reflects a one-man, one-vote philosophy, each Participant or
Beneficiary shall be entitled to cast one vote on an issue and the Trustee shall
vote the shares held by the Plan in proportion to the results of the votes cast
on the issue by the Participants and Beneficiaries.

45

--------------------------------------------------------------------------------




8.5     DUTIES OF THE TRUSTEE REGARDING PAYMENTS

                    At the direction of the Administrator, the Trustee shall,
from time to time, in accordance with the terms of the Plan, make payments out
of the Trust Fund. The Trustee shall not be responsible in any way for the
application of such payments.

8.6     TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

                    The Trustee shall be paid such reasonable compensation as
set forth in the Trustee’s fee schedule (if the Trustee has such a schedule) or
as agreed upon in writing by the Employer and the Trustee. However, an
individual serving as Trustee who already receives full-time pay from the
Employer shall not receive compensation from the Plan. In addition, the Trustee
shall be reimbursed for any reasonable expenses, including reasonable counsel
fees incurred by it as Trustee. Such compensation and expenses shall be paid
from the Trust Fund unless paid or advanced by the Employer. All taxes of any
kind whatsoever that may be levied or assessed under existing or future laws
upon, or in respect of, the Trust Fund or the income thereof, shall be paid from
the Trust Fund.

8.7     ANNUAL REPORT OF THE TRUSTEE

 

          (a)     Within a reasonable period of time after the later of the
Anniversary Date or receipt of the Employer contribution for each Plan Year, the
Trustee, or its agent, shall furnish to the Employer and Administrator a written
statement of account with respect to the Plan Year for which such contribution
was made setting forth:


 

(1)     the net income, or loss, of the Trust Fund;

 

 

 

(2)     the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;

 

 

 

(3)     the increase, or decrease, in the value of the Trust Fund;

 

 

 

(4)     all payments and distributions made from the Trust Fund; and

 

 

 

(5)     such further information as the Trustee and/or Administrator deems
appropriate.


 

          (b)     The Employer, promptly upon its receipt of each such statement
of account, shall acknowledge receipt thereof in writing and advise the Trustee
and/or Administrator of its approval or disapproval thereof. Failure by the
Employer to disapprove any such statement of account within thirty (30) days
after its receipt thereof shall be deemed an approval thereof. The approval by
the Employer of any statement of account shall be binding on the Employer and
the Trustee as to all matters contained in the statement to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, the Employer and all persons having or
claiming an interest in the Plan were parties. However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.

46

--------------------------------------------------------------------------------




8.8     AUDIT

 

          (a)     If an audit of the Plan’s records shall be required by the Act
and the regulations thereunder for any Plan Year, the Administrator shall direct
the Trustee to engage on behalf of all Participants an independent qualified
public accountant for that purpose. Such accountant shall, after an audit of the
books and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant’s opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan’s annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.

 

 

 

          (b)     All auditing and accounting fees shall be an expense of and
may, at the election of the Employer, be paid from the Trust Fund.

 

 

 

          (c)     If some or all of the information necessary to enable the
Administrator to comply with Act Section 103 is maintained by a bank, insurance
company, or similar institution, regulated, supervised, and subject to periodic
examination by a state or federal agency, then it shall transmit and certify the
accuracy of that information to the Administrator as provided in Act
Section 103(b) within one hundred twenty (120) days after the end of the Plan
Year or by such other date as may be prescribed under regulations of the
Secretary of Labor.

8.9     RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

 

          (a)     Unless otherwise agreed to by both the Trustee and the
Employer, a Trustee may resign at any time by delivering to the Employer, at
least thirty (30) days before its effective date, a written notice of
resignation.

   

 

          (b)     Unless otherwise agreed to by both the Trustee and the
Employer, the Employer may remove a Trustee at any time by delivering to the
Trustee, at least thirty (30) days before its effective date, a written notice
of such Trustee’s removal.

   

 

          (c)     Upon the death, resignation, incapacity, or removal of any
Trustee, a successor may be appointed by the Employer; and such successor, upon
accepting such appointment in writing and delivering same to the Employer,
shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been originally
named as a Trustee herein. Until such a successor is appointed, the remaining
Trustee or Trustees shall have full authority to act under the terms of the
Plan.

47

--------------------------------------------------------------------------------




 

          (d)     The Employer may designate one or more successors prior to the
death, resignation, incapacity, or removal of a Trustee. In the event a
successor is so designated by the Employer and accepts such designation, the
successor shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been named as
Trustee herein immediately upon the death, resignation, incapacity, or removal
of the predecessor.

 

 

 

          (e)     Whenever any Trustee hereunder ceases to serve as such, the
Trustee shall furnish to the Employer and Administrator a written statement of
account with respect to the portion of the Plan Year during which the individual
or entity served as Trustee. This statement shall be either (i) included as part
of the annual statement of account for the Plan Year required under Section 8.7
or (ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 8.7
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 8.7 shall have
the same effect upon the statement as the Employer’s approval of an annual
statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 8.7 and this
subparagraph.

8.10     TRANSFER OF INTEREST

                    Notwithstanding any other provision contained in this Plan,
the Trustee at the direction of the Administrator shall transfer the Vested
interest, if any, of a Participant to another trust forming part of a pension,
profit sharing or stock bonus plan maintained by such Participant’s new employer
and represented by said employer in writing as meeting the requirements of Code
Section 401(a), provided that the trust to which such transfers are made permits
the transfer to be made.

8.11     TRUSTEE INDEMNIFICATION

                    The Employer agrees to indemnify and hold harmless the
Trustee against any and all claims, losses, damages, expenses and liabilities
the Trustee may incur in the exercise and performance of the Trustee’s power and
duties hereunder, unless the same are determined to be due to gross negligence
or willful misconduct.

8.12     DIRECT ROLLOVER

 

          (a)     Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a “distributee’s” election under this Section, a
“distributee” may elect, at the time and in the manner prescribed by the
Administrator, to have any portion of an “eligible rollover distribution” that
is equal to at least $500 paid directly to an “eligible retirement plan”
specified by the “distributee” in a “direct rollover.”

48

--------------------------------------------------------------------------------




 

 (b)     For purposes of this Section the following definitions shall apply:


 

(1)     An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the “distributee,” except that an
“eligible rollover distribution” does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the “distributee” or the
joint lives (or joint life expectancies) of the “distributee” and the
“distributee’s” designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV); and any other distribution that
is reasonably expected to total less than $200 during a year.

 

 

 

(2)     An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), (other than an endowment contract), a qualified trust (an
employees’ trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code Section 457(e)(1)(A), and
an annuity contract described in Code Section 403(b), that accepts the
“distributee’s” “eligible rollover distribution.” However, in the case of an
“eligible rollover distribution” to the surviving spouse, an “eligible
retirement plan” is an individual retirement account or individual retirement
annuity.

 

 

 

(3)     A “distributee” includes an Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s or
former Employee’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), are
“distributees” with regard to the interest of the spouse or former spouse.

 

 

 

(4)     A “direct rollover” is a payment by the Plan to the “eligible retirement
plan” specified by the “distributee.”

ARTICLE IX
AMENDMENT, TERMINATION AND MERGERS

9.1     AMENDMENT

 

          (a)     The Employer shall have the right at any time to amend this
Plan subject to the limitations of this Section. However, any amendment which
affects the rights, duties or responsibilities of the Trustee or Administrator,
may only be made with the Trustee’s or Administrator’s written consent. Any such
amendment shall become effective as provided therein upon its execution. The
Trustee shall not be required to execute any such amendment unless the amendment
affects the duties of the Trustee hereunder.

49

--------------------------------------------------------------------------------




 

          (b)     No amendment to the Plan shall be effective if it authorizes
or permits any part of the Trust Fund (other than such part as is required to
pay taxes and administration expenses) to be used for or diverted to any purpose
other than for the exclusive benefit of the Participants or their Beneficiaries
or estates; or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

 

 

 

          (c)     Except as permitted by Regulations (including
Regulation 1.411(d)-4) or other IRS guidance, no Plan amendment or transaction
having the effect of a Plan amendment (such as a merger, plan transfer or
similar transaction) shall be effective if it eliminates or reduces any
“Section 411(d)(6) protected benefit” or adds or modifies conditions relating to
“Section 411(d)(6) protected benefits” which results in a further restriction on
such benefit unless such “Section 411(d)(6) protected benefits” are preserved
with respect to benefits accrued as of the later of the adoption date or
effective date of the amendment. “Section 411(d)(6) protected benefits” are
benefits described in Code Section 411(d)(6)(A), early retirement benefits and
retirement-type subsidies, and optional forms of benefit. A Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of the
Participant’s interest in the Plan under a particular optional form of benefit
will be permissible if the amendment satisfies the conditions in (1) and (2)
below:


 

(1)     The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single-sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.

 

 

 

(2)     The amendment is not effective unless the amendment provides that the
amendment shall not apply to any distribution with an annuity starting date
earlier than the earlier of: (i) the ninetieth (90th) day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the Act requirements at 29 CFR
2520.104b-3 (relating to a summary of material modifications) or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.

9.2     TERMINATION

 

          (a)     The Employer shall have the right at any time to terminate the
Plan by delivering to the Trustee and Administrator written notice of such
termination. Upon any full or partial termination, all amounts credited to the
affected Participants’ Accounts shall become 100% Vested as provided in
Section 7.4 and shall not thereafter be subject to forfeiture, and all
unallocated amounts, including Forfeitures, shall be allocated to the accounts
of all Participants in accordance with the provisions hereof.

50

--------------------------------------------------------------------------------




 

          (b)     Upon the full termination of the Plan, the Employer shall
direct the distribution of the assets of the Trust Fund to Participants in a
manner which is consistent with and satisfies the provisions of Sections 7.5 and
7.6. Except as permitted by Regulations, the termination of the Plan shall not
result in the reduction of “Section 411(d)(6) protected benefits” in accordance
with Section 9.1(c).

9.3     MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

                    This Plan and Trust may be merged or consolidated with, or
its assets and/or liabilities may be transferred to any other plan and trust
only if the benefits which would be received by a Participant of this Plan, in
the event of a termination of the Plan immediately after such transfer, merger
or consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 9.1(c).

ARTICLE X
TOP HEAVY

10.1     TOP HEAVY PLAN REQUIREMENTS

                    For any Top Heavy Plan Year, the Plan shall provide the
special vesting requirements of Code Section 416(b) pursuant to Section 7.4 of
the Plan and the special minimum allocation requirements of Code Section 416(c)
pursuant to Section 4.3 of the Plan.

10.2     DETERMINATION OF TOP HEAVY STATUS

 

          (a)      This Plan shall be a Top Heavy Plan for any Plan Year in
which, as of the “determination date,” (1) the Present Value of Accrued Benefits
of Key Employees and (2) the sum of the Aggregate Accounts of Key Employees
under this Plan and all plans of an Aggregation Group, exceeds sixty percent
(60%) of the Present Value of Accrued Benefits and the Aggregate Accounts of all
Key and Non-Key Employees under this Plan and all plans of an Aggregation Group.

 

 

 

                    If any Participant is a Non-Key Employee for any Plan Year,
but such Participant was a Key Employee for any prior Plan Year, such
Participant’s Present Value of Accrued Benefit and/or Aggregate Account balance
shall not be taken into account for purposes of determining whether this Plan is
a Top Heavy Plan (or whether any Aggregation Group which includes this Plan is a
Top Heavy Group). In addition, if a Participant or Former Participant has not
performed any services for any Employer maintaining the Plan at any time during
the one-year period ending on the “determination date,” any accrued benefit for
such Participant or Former Participant shall not be taken into account for the
purposes of determining whether this Plan is a Top Heavy Plan.

51

--------------------------------------------------------------------------------




 

          (b)     Aggregate Account: A Participant’s Aggregate Account as of the
“determination date” is the sum of:


 

(1)     the Participant’s Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the “determination date.”
However, with respect to Employees not performing services for the Employer
during the year ending on the “determination date,” the Participant’s Account
balance as of the most recent valuation occurring within a twelve (12) month
period ending on the “determination date” shall not be taken into account for
purposes of this Section.

 

 

 

(2)     an adjustment for any contributions due as of the “determination date.”
Such adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the “determination date,” except for the
first Plan Year when such adjustment shall also reflect the amount of any
contributions made after the “determination date” that are allocated as of a
date in that first Plan Year.

 

 

 

(3)     any Plan distributions made within the Plan Year that includes the
“determination date” or, with respect to distributions made for a reason other
than separation from service, disability or death, within the five (5) preceding
Plan Years. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Code Section 416(g)(2)(A)(i). In the case of distributions
made after the Valuation Date and prior to the “determination date,” such
distributions are not included as distributions for top heavy purposes to the
extent that such distributions are already included in the Participant’s
Aggregate Account balance as of the Valuation Date.

 

 

 

(4)     any Employee contributions, whether voluntary or mandatory. However,
amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant’s
Aggregate Account balance.

 

 

 

(5)     with respect to unrelated rollovers and plan-to-plan transfers (ones
which are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.

52

--------------------------------------------------------------------------------




 

(6)     with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.


 

(7)     For the purposes of determining whether two employers are to be treated
as the same employer in (5) and (6) above, all employers aggregated under Code
Section 414(b), (c), (m) and (o) are treated as the same employer.


 

          c)      “Aggregation Group” means either a Required Aggregation Group
or a Permissive Aggregation Group as hereinafter determined.


 

(1)     Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code Sections 401(a)(4)
or 410, will be required to be aggregated. Such group shall be known as a
Required Aggregation Group.

 

 

 

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

 

 

 

(2)     Permissive Aggregation Group: The Employer may also include any other
plan not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.

 

 

 

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

 

 

 

(3)     Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.

 

 

 

(4)     An Aggregation Group shall include any terminated plan of the Employer
if it was maintained within the last five (5) years ending on the Determination
Date.

53

--------------------------------------------------------------------------------




 

          (d)      “Determination date” means (a) the last day of the preceding
Plan Year, or (b) in the case of the first Plan Year, the last day of such Plan
Year.

 

 

 

          (e)     Present Value of Accrued Benefit: In the case of a defined
benefit plan, the Present Value of Accrued Benefit for a Participant other than
a Key Employee, shall be as determined using the single accrual method used for
all plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C). The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent valuation date that falls within or ends with the 12-month
period ending on the Determination Date except as provided in Code Section 416
and the Regulations thereunder for the first and second plan years of a defined
benefit plan.

 

 

 

          (f)     “Top Heavy Group” means an Aggregation Group in which, as of
the Determination Date, the sum of:


 

(1)     the Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group, and

 

 

 

(2)     the Aggregate Accounts of Key Employees under all defined contribution
plans included in the group, exceeds sixty percent (60%) of a similar sum
determined for all Participants.

ARTICLE XI
MISCELLANEOUS

11.1     PARTICIPANT’S RIGHTS

                    This Plan shall not be deemed to constitute a contract
between the Employer and any Participant or to be a consideration or an
inducement for the employment of any Participant or Employee. Nothing contained
in this Plan shall be deemed to give any Participant or Employee the right to be
retained in the service of the Employer or to interfere with the right of the
Employer to discharge any Participant or Employee at any time regardless of the
effect which such discharge shall have upon the Employee as a Participant of
this Plan.

11.2     ALIENATION

 

          (a)     Subject to the exceptions provided below, and as otherwise
permitted by the Code and Act, no benefit which shall be payable out of the
Trust Fund to any person (including a Participant or the Participant’s
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustee, except to such
extent as may be required by law.

54

--------------------------------------------------------------------------------




 

          (b)     Subsection (a) shall not apply to a “qualified domestic
relations order” defined in Code Section 414(p), and those other domestic
relations orders permitted to be so treated by the Administrator under the
provisions of the Retirement Equity Act of 1984. The Administrator shall
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.
Further, to the extent provided under a “qualified domestic relations order,” a
former spouse of a Participant shall be treated as the spouse or surviving
spouse for all purposes under the Plan.

 

 

 

          (c)     Subsection (a) shall not apply to an offset to a Participant’s
accrued benefit against an amount that the Participant is ordered or required to
pay the Plan with respect to a judgment, order, or decree issued, or a
settlement entered into in accordance with Code Sections 401(a)(13)(C) and (D).

11.3     CONSTRUCTION OF PLAN

                    This Plan and Trust shall be construed and enforced
according to the Code, the Act and the laws of the State of Tennessee, other
than its laws respecting choice of law, to the extent not pre-empted by the Act.

11.4     GENDER AND NUMBER

                    Wherever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where they would so apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in the other form in all cases where they would so
apply.

11.5     LEGAL ACTION

                    In the event any claim, suit, or proceeding is brought
regarding the Trust and/or Plan established hereunder to which the Trustee, the
Employer or the Administrator may be a party, and such claim, suit, or
proceeding is resolved in favor of the Trustee, the Employer or the
Administrator, they shall be entitled to be reimbursed from the Trust Fund for
any and all costs, attorney’s fees, and other expenses pertaining thereto
incurred by them for which they shall have become liable.

11.6     PROHIBITION AGAINST DIVERSION OF FUNDS

 

          (a)      Except as provided below and otherwise specifically permitted
by law, it shall be impossible by operation of the Plan or of the Trust, by
termination of either, by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.

55

--------------------------------------------------------------------------------




 

          (b)     In the event the Employer shall make an excessive contribution
under a mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may
demand repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

 

 

 

          (c)     Except for Sections 3.5, 3.6, and 4.1(b), any contribution by
the Employer to the Trust Fund is conditioned upon the deductibility of the
contribution by the Employer under the Code and, to the extent any such
deduction is disallowed, the Employer may, within one (1) year following the
final determination of the disallowance, whether by agreement with the Internal
Revenue Service or by final decision of a competent jurisdiction, demand
repayment of such disallowed contribution and the Trustee shall return such
contribution within one (1) year following the disallowance. Earnings of the
Plan attributable to the contribution may not be returned to the Employer, but
any losses attributable thereto must reduce the amount so returned.

11.7     EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE

                    The Employer, Administrator and Trustee, and their
successors, shall not be responsible for the validity of any Contract issued
hereunder or for the failure on the part of the insurer to make payments
provided by any such Contract, or for the action of any person which may delay
payment or render a Contract null and void or unenforceable in whole or in part.

11.8     INSURER’S PROTECTIVE CLAUSE

                    Except as otherwise agreed upon in writing between the
Employer and the insurer, an insurer which issues any Contracts hereunder shall
not have any responsibility for the validity of this Plan or for the tax or
legal aspects of this Plan. The insurer shall be protected and held harmless in
acting in accordance with any written direction of the Trustee, and shall have
no duty to see to the application of any funds paid to the Trustee, nor be
required to question any actions directed by the Trustee. Regardless of any
provision of this Plan, the insurer shall not be required to take or permit any
action or allow any benefit or privilege contrary to the terms of any Contract
which it issues hereunder, or the rules of the insurer.

11.9     RECEIPT AND RELEASE FOR PAYMENTS

                    Any payment to any Participant, the Participant’s legal
representative, Beneficiary, or to any guardian or committee appointed for such
Participant or Beneficiary in accordance with the provisions of the Plan, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Trustee and the Employer, either of whom may require such Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release thereof in such form as shall be
determined by the Trustee or Employer.

56

--------------------------------------------------------------------------------




11.10     ACTION BY THE EMPLOYER

                    Whenever the Employer under the terms of the Plan is
permitted or required to do or perform any act or matter or thing, it shall be
done and performed by a person duly authorized by its legally constituted
authority.

11.11     NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

                    The “named Fiduciaries” of this Plan are (1) the Employer,
(2) the Administrator and (3) the Trustee, and (4) any Investment Manager
appointed hereunder. The named Fiduciaries shall have only those specific
powers, duties, responsibilities, and obligations as are specifically given them
under the Plan including, but not limited to, any agreement allocating or
delegating their responsibilities, the terms of which are incorporated herein by
reference. In general, the Employer shall have the sole responsibility for
making the contributions provided for under Section 4.1; and shall have the
authority to appoint and remove the Trustee and the Administrator; to formulate
the Plan’s “funding policy and method;” and to amend or terminate, in whole or
in part, the Plan. The Administrator shall have the sole responsibility for the
administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated thereunder.
The Trustee shall have the sole responsibility of management of the assets held
under the Trust, except to the extent directed pursuant to Article II or with
respect to those assets, the management of which has been assigned to an
Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan. Each named
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan, authorizing
or providing for such direction, information or action. Furthermore, each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or action.
It is intended under the Plan that each named Fiduciary shall be responsible for
the proper exercise of its own powers, duties, responsibilities and obligations
under the Plan as specified or allocated herein. No named Fiduciary shall
guarantee the Trust Fund in any manner against investment loss or depreciation
in asset value. Any person or group may serve in more than one Fiduciary
capacity.

11.12     HEADINGS

                    The headings and subheadings of this Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.

57

--------------------------------------------------------------------------------




11.13     APPROVAL BY INTERNAL REVENUE SERVICE

                    Notwithstanding anything herein to the contrary, if,
pursuant to an application for qualification filed by or on behalf of the Plan
by the time prescribed by law for filing the Employer’s return for the taxable
year in which the Plan is adopted, or such later date that the Secretary of the
Treasury may prescribe, the Commissioner of Internal Revenue Service or the
Commissioner’s delegate should determine that the Plan does not initially
qualify as a tax-exempt plan under Code Sections 401 and 501, and such
determination is not contested, or if contested, is finally upheld, then if the
Plan is a new plan, it shall be void ab initio and all amounts contributed to
the Plan by the Employer, less expenses paid, shall be returned within one (1)
year and the Plan shall terminate, and the Trustee shall be discharged from all
further obligations. If the disqualification relates to an amended plan, then
the Plan shall operate as if it had not been amended.

11.14     UNIFORMITY

                    All provisions of this Plan shall be interpreted and applied
in a uniform, nondiscriminatory manner. In the event of any conflict between the
terms of this Plan and any Contract purchased hereunder, the Plan provisions
shall control.

11.15     SECURITIES AND EXCHANGE COMMISSION APPROVAL

                    The Employer may request an interpretative letter from the
Securities and Exchange Commission stating that the transfers of Company Stock
contemplated hereunder do not involve transactions requiring a registration of
such Company Stock under the Securities Act of 1933. In the event that a
favorable interpretative letter is not obtained, the Employer reserves the right
to amend the Plan and Trust retroactively to their Effective Dates in order to
obtain a favorable interpretative letter or to terminate the Plan.

ARTICLE XII
PARTICIPATING EMPLOYERS

12.1     ADOPTION BY OTHER EMPLOYERS

                    Notwithstanding anything herein to the contrary, with the
consent of the Employer and Trustee, any other corporation or entity, whether an
affiliate or subsidiary or not, may adopt this Plan and all of the provisions
hereof, and participate herein and be known as a Participating Employer, by a
properly executed document evidencing said intent and will of such Participating
Employer.

12.2     REQUIREMENTS OF PARTICIPATING EMPLOYERS

 

          (a)     Each such Participating Employer shall be required to use the
same Trustee as provided in this Plan.

 

 

 

          (b)     The Trustee may, but shall not be required to, commingle, hold
and invest as one Trust Fund all contributions made by Participating Employers,
as well as all increments thereof.

58

--------------------------------------------------------------------------------




 

          (c)     Any expenses of the Plan which are to be paid by the Employer
or borne by the Trust Fund shall be paid by each Participating Employer in the
same proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.

12.3     DESIGNATION OF AGENT

                    Each Participating Employer shall be deemed to be a party to
this Plan; provided, however, that with respect to all of its relations with the
Trustee and Administrator for the purpose of this Plan, each Participating
Employer shall be deemed to have designated irrevocably the Employer as its
agent. Unless the context of the Plan clearly indicates the contrary, the word
“Employer” shall be deemed to include each Participating Employer as related to
its adoption of the Plan.

12.4     EMPLOYEE TRANSFERS

                    In the event an Employee is transferred between
Participating Employers, accumulated service and eligibility shall be carried
with the Employee involved. No such transfer shall effect a termination of
employment hereunder, and the Participating Employer to which the Employee is
transferred shall thereupon become obligated hereunder with respect to such
Employee in the same manner as was the Participating Employer from whom the
Employee was transferred.

12.5     PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES

                    Any contribution or Forfeiture subject to allocation during
each Plan Year shall be allocated only among those Participants of the Employer
or Participating Employer making the contribution or by which the forfeiting
Participant was employed. However, if the contribution is made, or the
forfeiting Participant was employed, by an Affiliated Employer, in which event
such contribution or Forfeiture shall be allocated among all Participants of all
Participating Employers who are Affiliated Employers in accordance with the
provisions of this Plan. On the basis of the information furnished by the
Administrator, the Trustee may keep separate books and records concerning the
affairs of each Participating Employer hereunder and as to the accounts and
credits of the Employees of each Participating Employer. The Trustee may, but
need not, register Contracts so as to evidence that a particular Participating
Employer is the interested Employer hereunder, but in the event of an Employee
transfer from one Participating Employer to another, the employing Participating
Employer shall immediately notify the Trustee thereof.

12.6     AMENDMENT

                    Amendment of this Plan by the Employer at any time when
there shall be a Participating Employer hereunder shall only be by the written
action of each and every Participating Employer and with the consent of the
Trustee where such consent is necessary in accordance with the terms of this
Plan.

59

--------------------------------------------------------------------------------




12.7     DISCONTINUANCE OF PARTICIPATION

                    Any Participating Employer shall be permitted to discontinue
or revoke its participation in the Plan at any time. At the time of any such
discontinuance or revocation, satisfactory evidence thereof and of any
applicable conditions imposed shall be delivered to the Trustee. The Trustee
shall thereafter transfer, deliver and assign Contracts and other Trust Fund
assets allocable to the Participants of such Participating Employer to such new
trustee as shall have been designated by such Participating Employer, in the
event that it has established a separate qualified retirement plan for its
Employees provided, however, that no such transfer shall be made if the result
is the elimination or reduction of any “Section 411(d)(6) protected benefits” as
described in Section 9.1(c). If no successor is designated, the Trustee shall
retain such assets for the Employees of said Participating Employer pursuant to
the provisions of Article VII hereof. In no such event shall any part of the
corpus or income of the Trust as it relates to such Participating Employer be
used for or diverted for purposes other than for the exclusive benefit of the
Employees of such Participating Employer.

12.8     ADMINISTRATOR’S AUTHORITY

                    The Administrator shall have authority to make any and all
necessary rules or regulations, binding upon all Participating Employers and all
Participants, to effectuate the purpose of this Article.

60

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, this Plan has been executed the day and
year first above written.

 

CORNERSTONE COMMUNITY BANK

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

EMPLOYER

 

 

 

 

ATTEST

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

NATHANIEL F. HUGHES

 

 

 

By

 

 

 

--------------------------------------------------------------------------------

 

 

TRUSTEE

61

--------------------------------------------------------------------------------




DEAR SUNGARD CORBEL CLIENT:

Enclosed is the package you ordered. This package includes IRS Forms 5300 and
5309.

There is a sheet enclosed entitled “Form 5300 Submission Instructions” which you
should review and follow carefully. It’s especially important to pay close
attention to the 5300 and other forms since there is information not available
in our files which you or the employer must complete.

Finally, if requesting a ruling as to qualification of coverage and
nondiscrimination requirements, then IRS Schedule Q, Elective Determination
Requests (Schedule Q enclosed), must be included with IRS Forms 5300 and 5309.
In addition to Schedule Q, you must also include various demonstrations pursuant
to Schedule Q. SunGard Corbel has provided demonstrations 4 and 9. If requesting
a ruling as to the form of the Plan and not on qualifications of coverage and
nondiscrimination requirements, then Schedule Q is not required.

Thanks for the opportunity to serve you.

SUNGARD CORBEL

--------------------------------------------------------------------------------




CERTIFICATE OF CORPORATE RESOLUTION

                    The undersigned Secretary of Cornerstone Community Bank (the
Corporation) hereby certifies that the following resolutions were duly adopted
by the board of directors of the Corporation on ______________________, and that
such resolutions have not been modified or rescinded as of the date hereof:

                    RESOLVED, that the form of Employee Stock Ownership Plan and
Trust effective July 1, 2005, presented to this meeting is hereby approved and
adopted and that the proper officers of the Corporation are hereby authorized
and directed to execute and deliver to the Trustee of the Plan one or more
counterparts of the Plan.

                    RESOLVED, that for purposes of the limitations on
contributions and benefits under the Plan, prescribed by Section 415 of the
Internal Revenue Code, the “limitation year” shall be the Plan Year.

                    RESOLVED, that not later than the due date (including
extensions hereof) of the Corporation’s federal income tax return for each of
its fiscal years hereafter, the Corporation shall contribute to the Plan for
each such fiscal year such amount as shall be determined by the board of
directors of the Corporation and that the Treasurer of the Corporation is
authorized and directed to pay such contribution to the Trustee of the Plan in
cash or property and to designate to the Trustee the year for which such
contribution is made.

                    RESOLVED, that the proper officers of the Corporation shall
act as soon as possible to notify the employees of the Corporation of the
adoption of the Employee Stock Ownership Plan by delivering to each employee a
copy of the summary description of the Plan in the form of the Summary Plan
Description presented to this meeting, which form is hereby approved.

                    The undersigned further certifies that attached hereto as
Exhibits A, B and C, respectively, are true copies of Cornerstone Community Bank
Employee Stock Ownership Plan, Summary Plan Description and Funding Policy and
Method approved and adopted in the foregoing resolutions.

 

--------------------------------------------------------------------------------

 

Secretary

 

 

 

--------------------------------------------------------------------------------

 

Date


--------------------------------------------------------------------------------




CORNERSTONE COMMUNITY BANK EMPLOYEE STOCK OWNERSHIP PLAN

FUNDING POLICY AND METHOD

                    A pension benefit plan (as defined in the Employee
Retirement Income Security Act of 1974) has been adopted by the company for the
purpose of rewarding long and loyal service to the company by providing to
employees additional financial security at retirement. Incidental benefits are
provided in the case of disability, death or other termination of employment.

                    Since the principal purpose of the plan is to provide
benefits at normal retirement age, the principal goal of the investment of the
funds in the plan should be both security and long-term stability with moderate
growth commensurate with the anticipated retirement dates of participants.
Investments, other than “fixed dollar” investments, should be included among the
plan’s investments to prevent erosion by inflation. However, investments should
be sufficiently liquid to enable the plan, on short notice, to make some
distributions in the event of the death or disability of a participant.